Exhibit 10.1

Execution Version

INVESTMENT AGREEMENT

by and between

TGR FINANCIAL, INC.

and

THE INVESTORS REFERRED TO HEREIN

Dated as of

September 19, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    PURCHASE AND SALE OF COMMON SHARES      2       (a)   Capital Commitments
     2       (b)   Subsequent Drawdowns      2    2.    REPRESENTATIONS AND
WARRANTIES OF EACH INVESTOR      4       (a)   No Public Sale or Distribution;
No Other Agreements with Respect to Shares      4       (b)   Investor Status   
  4       (c)   General Solicitation      4       (d)   Reliance on Exemptions
     5       (e)   Review of Information and Consultation with Advisors      5
      (f)   No Reliance      6       (g)   No Public Market; No Governmental
Review; Purchased Shares Not Insured      7       (h)   Brokers and Finders     
7       (i)   No Conflicts      7       (j)   Investment Risk      7       (k)  
Residency      8       (l)   Organization; Authorization      8       (m)  
Ownership of Purchased Shares and Non-Exercise of Controlling Influence      8
      (n)   Bank Investment Agreement and Bank Subscription Agreements      9   
3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY      9       (a)  
Organization and Qualification; Capitalization      9       (b)   Authorization;
Enforcement; Validity      11       (c)   Subsidiaries      12       (d)  
Issuance of Purchased Shares      13       (e)   No Conflicts      13       (f)
  No Violation      14       (g)   Consents      14       (h)   No Registration
     14       (i)   No General Solicitation; Placement Agent’s Fees      14   
   (j)   Ownership      14       (k)   No Integrated Offering      15       (l)
  Adequate Capitalization      15       (m)   Financial Statements      15      
(n)   Regulatory Enforcement Matters      16       (o)   Compliance with Law,
Certain Banking Regulations and Other Matters      16       (p)   Questionable
Payments      16       (q)   Regulatory Permits and Reports      17       (r)  
Transactions With Insiders and Affiliates      17       (s)   Indebtedness and
Other Contracts      18       (t)   Absence of Litigation and Other Proceedings
     18       (u)   Loan Portfolio      19   

 

i



--------------------------------------------------------------------------------

   (v)   Tax Status      20       (w)   Off Balance Sheet Arrangements      22
      (x)   Transfer Taxes      22       (y)   Disclosure      22       (z)  
Private Placement Documents      22       (aa)   Approval of Directors      23
      (bb)   Absence of Certain Changes      23       (cc)   Initial Drawdown   
  23    4.    COVENANTS      23       (a)   Further Action      23       (b)  
Notice Filings      24       (c)   Company Reports      25       (d)   Holding
Company Reorganization      25       (e)   Additional Regulatory Matters      26
   5.    CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL      27    6.   
CONDITIONS TO EACH INVESTOR’S OBLIGATIONS TO PURCHASE OR FUND INTO ESCROW, AS
APPLICABLE      28    7.    TRANSFER AGENT INSTRUCTIONS      31    8.   
TERMINATION      32    9.    MISCELLANEOUS      32       (a)   Binding Effect;
Benefit      32       (b)   Governing Law; Jurisdiction      33       (c)  
Counterparts      33       (d)   Headings      33       (e)   Severability     
33       (f)   Entire Agreement; Amendments      33       (g)   Notices      34
      (h)   Successors and Assigns      35       (i)   No Third Party
Beneficiaries      35       (j)   Survival      35       (k)   Further
Assurances      36       (l)   No Strict Construction      36       (m)  
Payment Set Aside      36       (n)   Publicity      36       (o)  
Indemnification      36       (p)   MFN Provision      38       (q)  
Recapitalizations, Exchanges, Etc., Affecting Shares      38       (r)   No
Recourse      38    EXHIBIT A         ACCREDITED INVESTOR QUESTIONNAIRE   

 

ii



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

THIS INVESTMENT AGREEMENT (the “Agreement”), by and between TGR Financial, Inc.,
a Florida corporation (the “Company”), on the one hand, and the investors
identified on the signature pages hereto (each an “Investor” and collectively,
the “Investors”), on the other hand, shall be effective as of the date it is
executed by the parties hereto (the “Effective Date”).

WHEREAS:

A. The Transaction. Pursuant to the Investment Agreement (the “Bank Investment
Agreement”), dated April 15, 2011, by and between First National Bank of the
Gulf Coast, a national banking association (the “Bank”), and the parties
thereto, and the Subscription Agreements (collectively, the “Bank Subscription
Agreements”), dated April 15, 2011, by and between the Bank and the parties
thereto, the Investors acquired a number of shares of common stock of the Bank
in the Initial Drawdown (as such term is defined in the Bank Investment
Agreement and the Bank Subscription Agreements). Under the Bank Investment
Agreement and the Bank Subscription Agreements, the Investors and the Bank also
agreed that the Bank would form a holding company and effect the reorganization
of the Bank into a wholly-owned subsidiary of the Company (the “Holding Company
Reorganization”), and that the Company would, when combined with the Initial
Drawdown, complete an aggregate private placement of up to $135,415,495 (the
“Private Placement”) of capital stock of the Bank and the Company, in each case
subject to the terms set forth in the Bank Investment Agreement, the Bank
Subscription Agreements, this Agreement and the Stockholders’ Agreement (defined
below). In connection with the formation of the Company as the proposed holding
company of the Bank and the Holding Company Reorganization, all of the shares of
common stock of the Bank will be exchanged for shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”) and, if applicable, shares
of the Company’s Series A Nonvoting Convertible Preferred Stock, par value $1.00
per share (the “Preferred Stock”). The parties hereto intend that the Holding
Company Reorganization and the Private Placement together constitute a tax-free
contribution of property to the Company in exchange for Common Stock and
Preferred Stock pursuant to Section 351 of the Internal Revenue Code of 1986, as
amended (the “Code”).

B. The Investment. Pursuant to the Bank Investment Agreement, the Bank
Subscription Agreements, this Agreement and the Stockholders’ Agreement, each of
the Investors, severally and not jointly, has committed to make capital
contributions to the Company during the Capital Raising Period (as defined in
the Stockholders’ Agreement). Upon the terms and subject to the conditions set
forth in this Agreement and the Stockholders’ Agreement, during the Capital
Raising Period, the Company may, from time to time, require each Investor,
severally and not jointly, to purchase shares (each, a “Share”) of Common Stock
(and, if applicable, Preferred Stock) (the “Purchased Shares”) from the Company
as set forth on such Investor’s signature page hereto up to each Investor’s
Maximum Dollar Investment and Maximum Committed Percentage (and subject to such
Investor’s Maximum Voting Percentage) pursuant to the procedures described
herein (each time, a “Subsequent Drawdown”), including the delivery of a
Drawdown Notice or Escrow Funding Notice (each as hereinafter defined), as
applicable, and satisfaction or waiver of the conditions in Section 5 and
Section 6 of this Agreement. Concurrently with the execution of this Agreement,
the Company and the Investors,



--------------------------------------------------------------------------------

together with certain other stockholders of the Company, have executed and
delivered the agreements set forth in Section 4(d) of this Agreement, providing
for certain rights, obligations and arrangements among the parties thereto,
including with respect to the purchase of the Purchased Shares and the
obligations with respect to Subsequent Drawdowns. Proceeds from the Subsequent
Drawdowns will be used to support the Company’s growth strategies which include,
among other things, organic growth, whole bank acquisitions and, through the
Bank, one or more failed bank acquisitions located in Florida (each, a “Target
Bank”) in Federal Deposit Insurance Corporation (“FDIC”) assisted transactions
(a “FDIC Bid”). The Company and the Investors are executing and delivering this
Agreement in reliance upon the exemptions from securities registration afforded
by the Securities Act of 1933, as amended (the “1933 Act”); specifically
Section 4(2) of the 1933 Act and Rule 506 of Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the 1933 Act. The purchase and sale of the Purchased Shares
by and to the Investors pursuant to this Agreement is intended to be in
connection with the closing of the Initial Drawdown (as defined in the Bank
Investment Agreement) which occurred on April 29, 2011, and the Private
Placement, inclusive of the Initial Drawdown and the Purchased Shares, shall be
up to $135,415,495. The shares of Common Stock and Preferred Stock sold to the
Investors pursuant to this Agreement are sometimes referred to herein as the
“Common Shares” and “Preferred Shares”, respectively.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained in this Agreement, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and the Investors hereby agree as follows:

1. PURCHASE AND SALE OF COMMON SHARES.

(a) Capital Commitments. On the terms set forth in the Bank Investment
Agreement, the Bank Subscription Agreements, this Agreement and the
Stockholders’ Agreement, each Investor, severally and not jointly, commits to
make capital contributions to the Company up to the number of shares of Common
Stock (and, if applicable, Preferred Stock) represented by such Investor’s
maximum dollar investment in the Private Placement (the “Maximum Dollar
Investment”), not to exceed such Investor’s committed ownership percentage in
the Company (the “Maximum Committed Percentage”), and such Investor’s maximum
voting percentage in the Company (the “Maximum Voting Percentage”) each as set
forth on such Investor’s signature page hereto.

(b) Subsequent Drawdowns. During the Capital Raising Period (as such term is
defined the Stockholders’ Agreement), the Company may, from time to time,
require each of the Investors to purchase from the Company, subject to the
satisfaction (or waiver) of the conditions set forth in Section 5 and Section 6
of this Agreement, Common Stock (or subject to Section 3.01 of the Stockholders’
Agreement, Preferred Stock) in one or more Subsequent Drawdowns, subject to each
Investor’s Maximum Dollar Investment and Maximum Committed Percentage and
Maximum Voting Percentage. The Company shall conduct any Subsequent Drawdown
during the Capital Raising Period as follows:

 

2



--------------------------------------------------------------------------------

(i) The Company shall deliver to each Investor a written notice (each such
notice, a “Drawdown Notice”) setting forth with respect to such Subsequent
Drawdown (A) the aggregate amount to be funded (which aggregate amount shall be
no less than $10,000,000 for each Subsequent Drawdown), (B) the amount of
Purchased Shares, determined pursuant to this Agreement and the Stockholders’
Agreement, to be purchased by the Investor, (C) the Purchase Price (as such term
is defined in the Stockholders’ Agreement) per share of Common Stock or
Preferred Stock and the amount to be funded by each Investor, and (D) the date
on which the closing (the “Drawdown Closing”) of the Subsequent Drawdown is set
to take place (which date shall not be fewer than ten (10) business days after
the date of such Drawdown Notice) (the “Drawdown Closing Date”). Each Drawdown
Closing shall be subject to the satisfaction (or waiver) of the conditions set
forth in Section 5 and Section 6 of this Agreement.

(ii) If the Subsequent Drawdown is to support an FDIC Bid for a Target Bank
acquisition from the FDIC, the Drawdown Notice will include such intention (an
“Escrow Funding Notice”), and each Investor shall, subject to the satisfaction
(or waiver) of the conditions set forth in Section 5 and Section 6 of this
Agreement as if such conditions were conditions precedent to such Investor’s
obligations to fund into escrow mutatis mutandis, fund its subscription funds
into an escrow account at least five (5) business days prior to the Bank
submitting its bid to the FDIC (or such other period required by the bank
regulators), provided that the applicable Drawdown Notice shall be delivered to
each Investor no fewer than ten (10) business days prior to such funding date
(the “Escrow Funding Date”). If (A) the FDIC Bid is accepted by the FDIC,
(B) the Bank shall have executed a purchase and assumption agreement (a “P&A
Agreement”) with the FDIC with respect to the Target Bank and (C) all conditions
precedent to the closing of the acquisition under the P&A Agreement have been
met, satisfied or waived, then the funds in escrow will be released to the
Company immediately prior to the Target Bank acquisition and shares of Common
Stock (and, if applicable, Preferred Stock) will be issued to the Investors. If
(1) the FDIC notifies the Bank that it shall not be permitted to enter a FDIC
Bid, (2) the Bank’s FDIC Bid is rejected by the FDIC, (3) the Bank has not
submitted a FDIC Bid by the deadline for submitting bids established by the
FDIC, (4) the FDIC notifies the Bank that it is not the winning bidder for the
Target Bank, (5) no FDIC Bid by the Bank has been accepted by the FDIC within
two (2) weeks after the funding of the Subsequent Drawdown or (6) if the Bank
has been selected as the winning bidder for the Target Bank, the closing of the
acquisition under the P&A Agreement has not occurred within four (4) weeks after
such selection, then, in each case, the funds (plus interest incurred thereon
and less escrow expenses not to exceed $25,000) will be promptly returned (and
in any event no later than three (3) business days after any of the events
described earlier in this sentence to the Investors), unless otherwise agreed.

(iii) On each Drawdown Closing Date, each Investor shall have either delivered
the applicable funds to the Company by means of (a) a check payable to “TGR
Financial, Inc.,” 3560 Kraft Road, Naples, Florida 34105, or (b) by wire
transfer to the following operating account: TGR Financial, Inc. – Escrow for
Private Placement, ABA No. 067016325, Credit: TGR Financial, Inc., Account
No. 1000637, Attention: Terry Walston, and the Company shall deliver to each
Investor the Purchased Shares (allocated in the amounts as such Investor shall
request), that such Investor is purchasing, duly executed on behalf of the
Company and registered in the name of such Investor or its designee.

 

3



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES OF EACH INVESTOR.

Each Investor represents and warrants as of the Effective Date and as of each
Drawdown Closing Date or Escrow Funding Date, as applicable (except (i) for the
representations and warranties in Section 2(e), Section 2(f) and Section 2(j),
which are made only as of the Effective Date, and (ii) for the representations
and warranties that are as of a specific date, which shall be made as of such
date), to the Company that:

(a) No Public Sale or Distribution; No Other Agreements with Respect to Shares.

The Investor understands that the Purchased Shares have not been registered
pursuant to the 1933 Act or any applicable state securities law and are
therefore considered “restricted securities” under the 1933 Act, and that the
Investor is acquiring the Purchased Shares in the ordinary course of its
business, as principal for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof. The Investor
does not presently have any agreement or understanding, directly or indirectly,
with any Person (as defined below) to: (i) distribute any of the Purchased
Shares; (ii) hold or to dispose of the Purchased Shares; (iii) vote the
Purchased Shares; or (iv) acquire any Common Shares or Preferred Shares from any
other Person other than from the Company pursuant to this Agreement. In the
absence of an effective registration statement covering the resale of the
Purchased Shares or an available exemption under the 1933 Act, the Purchased
Shares must be held indefinitely. In connection herewith, the Investor
represents that it is aware of and understands the resale limitations imposed
under the 1933 Act. Notwithstanding the foregoing, subject to applicable banking
regulations or agreements, by making the representations herein, the Investor
does not agree to hold any of the Purchased Shares for any minimum or other
specific term and reserves the right to sell or dispose of the Purchased Shares
at any time in accordance with or pursuant to an effective registration
statement or an exemption under the 1933 Act and in accordance with applicable
state securities laws. For purposes of this Agreement, “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

(b) Investor Status.

The Investor is an “accredited investor” as that term is defined in Rule 501(a)
of Regulation D and has provided the information in the Accredited Investor
Questionnaire attached as Exhibit A hereto. The Investor is not a registered
broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended (the “1934 Act”) or an unregistered broker-dealer engaged in the
business of being a broker-dealer. To the extent that the Investor is utilizing
or has utilized a representative to assist it in the evaluation of an investment
in the Purchased Shares, the Investor has provided the requested information
about such representative as set forth on the Investor’s signature page hereto.

(c) General Solicitation.

The Investor is not purchasing the Purchased Shares as a result of any
advertisement, article, notice or other communication regarding the Purchased
Shares, published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.

 

4



--------------------------------------------------------------------------------

(d) Reliance on Exemptions.

The Investor understands that the Purchased Shares are being offered and sold to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and regulations and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Purchased Shares.

(e) Review of Information and Consultation with Advisors.

The Investor has, either alone or through its representatives:

(i) consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisers in connection herewith to the extent it has
deemed necessary;

(ii) had a reasonable opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, the officers and representatives of
the Company concerning the Company’s financial condition and results of
operations, the business plan for the Company, all employment agreements and
benefit plans and other contractual arrangements among the Company and its
respective management teams, the terms and conditions of the Private Placement
and any additional relevant information that the Company possesses, and any such
questions have been answered to its satisfaction;

(iii) had the opportunity to review and evaluate the following in connection
with its investment decision with respect to the Purchased Shares: (A) all
publicly available records and filings concerning the Company, as well as all
other documents, records, filings, reports, agreements and other materials
provided by the Company regarding its business, operations and financial
condition sufficient to enable it to evaluate its investment; (B) the investor
presentation materials (as supplemented from time to time), (collectively, the
“Offering Materials”) that summarizes the Private Placement; and (C) the Private
Placement Documents (as defined in the Bank Investment Agreement); and

(iv) made its own investment decisions based upon its own judgment, due
diligence and advice from such advisers as it has deemed necessary and not upon
any view expressed by the Company or the Placement Agents (as such term is
defined in the Bank Investment Agreement and the Bank Subscription Agreements)
or any of their respective directors, officers, employees, Affiliates (as
defined below), stockholders, agents, representatives or advisors (including,
without limitation, attorneys, accountants, consultants, financing sources and
financial advisors) (collectively, including the Company and the Placement
Agents, the “Company Persons”). Neither such inquiries nor any other due
diligence investigations conducted by such Investor or its advisors or
representatives, if any, shall modify, amend or affect the Investor’s right to
rely on the Company’s representations and warranties contained herein. For
purposes of this Agreement, “Affiliate” means, with respect to

 

5



--------------------------------------------------------------------------------

any person, any person directly or indirectly controlling, controlled by or
under common control with, such other person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) when used with respect to any person, means the
possession, directly or indirectly, of the power to cause the direction of
management or policies of such person, whether through the ownership of voting
securities by contract or otherwise.

(f) No Reliance.

The Investor acknowledges that the information in the Offering Materials is as
of the date thereof, and may not contain all of the terms and conditions of the
Private Placement, and understands and acknowledges that it is the Investor’s
responsibility to conduct its own independent investigation and evaluation of
the Company, including without limitation, (i) the business prospects and future
operations of the Company, and (ii) the existing management team that will
continue to operate and manage the Company following each Drawdown Closing. The
Investor acknowledges that the Company has not produced an offering memorandum
with respect to the Private Placement. The Investor is not relying upon, and has
not relied upon, any advice, statement, representation or warranty made by any
Company Person, including, without limitation, the Placement Agents, except for
the statements, representations and warranties of the Company made or contained
in this Agreement and the other Private Placement Documents. Furthermore, such
Investor acknowledges and agrees that: (A) the Placement Agents have not
performed any due diligence review on behalf of the Investor; (B) the Investor
has made, and has relied upon, its own independent examination in purchasing the
Purchased Shares, including, without limitation, of the Company and the existing
management team of the Company that will continue to operate and manage the
Company after each Drawdown Closing; (C) nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Investor in connection
with the purchase of the Purchased Shares constitutes legal, tax or investment
advice and such Investor has consulted such legal, tax and investment advisors
as it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Purchased Shares; and (D) the Investor has received or
had access to all of the information the Investor deemed necessary in order to
make its investment decision in the Purchased Shares. Each of the Placement
Agents is a third-party beneficiary to this Section 2(f) solely with respect to
responding to any claims brought by an Investor (or its shareholders, limited
partners or members) against such Placement Agent.

 

6



--------------------------------------------------------------------------------

(g) No Public Market; No Governmental Review; Purchased Shares Not Insured.

The Investor understands that there is no established market for the Purchased
Shares and that no public market for the Purchased Shares may develop. The
Investor understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Purchased Shares or the fairness or suitability of the
investment in the Purchased Shares nor have such authorities passed upon or
endorsed the merits of the offering of the Purchased Shares. The Investor
understands that the Purchased Shares are not savings accounts, deposits or
other obligations of a depository institution and are not insured by the FDIC,
including the FDIC’s Deposit Insurance Fund, or any other governmental agency.

(h) Brokers and Finders.

Other than the Placement Agents, no Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company, or the Investor, for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Investor.

(i) No Conflicts.

The execution, delivery and performance by the Investor of the Private Placement
Documents to which it is a party and the consummation by the Investor of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of the Investor, or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities and banking laws and regulations, assuming the correctness of
the representations and warranties made by the Company herein) applicable to the
Investor, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to materially adversely affect the ability
of the Investor to perform its obligations hereunder and thereunder.

(j) Investment Risk.

The Investor understands that (i) its investment in the Purchased Shares
involves a high degree of risk, (ii) no representation is being made as to the
business or prospects of the Company after the Closing or the future value of
the Purchased Shares, and (iii) no representation is being made as to any
projections or estimates delivered to or made available to the Investor (or any
of its Affiliates or representatives) of the Company’s future assets,
liabilities, stockholders’ equity, regulatory capital ratios, net interest
income, net income or any component of any of the foregoing or any ratios
derived therefrom, except as may be set forth in the statements, representations
and warranties of the Company made or contained in this Agreement

 

7



--------------------------------------------------------------------------------

and the other Private Placement Documents. The Investor, either alone or
together with its representatives, if any, has the knowledge, sophistication and
experience in financial and business matters to fully understand and be capable
of evaluating the merits and risks of an investment in the Purchased Shares and
has the ability to bear the economic risks of an investment in the Purchased
Shares and, at the present time, is able to afford a complete loss of such
investment.

(k) Residency. The Investor has, if an entity, its principal place of business
or, if an individual, its primary residence, in the jurisdiction indicated below
the Investor’s name on the signature pages hereto.

(l) Organization; Authorization.

The Investor, if an entity, is duly organized, validly existing and in good
standing (to the extent such concept is applicable) under the laws of the
jurisdiction in which it is organized and has the requisite organizational power
and authority to carry on its business as now being conducted. The Investor, if
an entity, has the requisite organizational power and authority to enter into
and perform its obligations under the Private Placement Documents to which it is
a party and to consummate the transactions contemplated by such Private
Placement Documents. The execution and delivery of the Private Placement
Documents by the Investor and performance by the Investor of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or, if the Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of the Investor,
and no further consent or authorization in connection therewith is required by
the Investor, its board of directors or its shareholders, or if the Investor is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of the Investor. The Private Placement
Documents to which the Investor is a party have been (or upon delivery will have
been) duly executed by the Investor, and when delivered by the Investor in
accordance with terms of this Agreement and thereof, will constitute the legal,
valid and binding obligations of the Investor, enforceable against it in
accordance with its respective terms, subject to (i) the application of
bankruptcy, receivership, conservatorship, reorganization, insolvency and
similar laws affecting creditors’ rights generally and (ii) equitable principles
being applied at the discretion of a court before which any proceeding may be
brought (the “Bankruptcy and Equity Exception”).

(m) Ownership of Purchased Shares and Non-Exercise of Controlling Influence.

Assuming the accuracy of the representations and warranties of the Company
contained in this Agreement, after giving effect to the issuance and sale of the
Purchased Shares to be sold hereunder, the Investor, either acting alone or
together with any other Person that may be affiliated with the Investor, or
deemed to be acting in concert with the Investor pursuant to 12 C.F.R. § 225.41
will not beneficially own, control or have the power to vote in excess of 24.9%
of the shares of Common Stock outstanding (or 4.9% in the event that the
Investor is a bank or bank holding company). Without limiting the foregoing, the
Investor represents and warrants that the Investor: (i) has no present intention
of acquiring control (“Control”) of the Company or the Bank, as “control” is
defined in 12 C.F.R. § 225.2(e)(1); (ii) will not acquire Control in the future
without the prior approval of the applicable Governmental Entity (defined below)
with

 

8



--------------------------------------------------------------------------------

respect to the Company; (iii) is not participating and has not participated with
any Person in any agreement, joint activity or parallel action towards a common
goal between or among such Persons of acquiring Control of the Company;
(iv) knows of no other Person holding Common Stock, or presently proposing to
acquire Common Stock, that is (A) a member of the Investor’s immediate family
(if the Investor is an individual), (B) under common Control with the Investor,
or (C) a controlling shareholder, partner, trustee, officer, or director of the
Investor or has policy-making functions with respect to such Investor, unless,
with regard to this Section 2(m), all such Persons together with such Investor
would, after giving effect to the issuance and sale of the Purchased Shares to
be sold hereunder, beneficially own no more than 24.9% of the issued and
outstanding shares of Common Stock, subject to applicable determinations of
non-control by applicable Governmental Entities (defined below); (v) has reached
a decision, independent from any other unaffiliated Investor, to acquire the
Common Stock; and (vi) except as contemplated by this Agreement, will not,
without first determining whether the prior approval of the applicable
Governmental Entities is required and, if such approval is required, obtaining
such approval, directly or indirectly seek to appoint any director or executive
officer to the Company or otherwise attempt to direct the management or policies
of the Company (it being understood that the foregoing shall not limit such
Investor’s right to vote its shares at any meeting of the stockholders (the
“Stockholders”) of the Company or pursuant to a written request sought by the
Company or to act in a manner that is consistent with passivity commitments made
by the Investor to a Governmental Entity).

(n) Bank Investment Agreement and Bank Subscription Agreements. Other than with
respect to the survival of representations and warranties relating to the
Initial Drawdown (as such term is defined in the Bank Investment Agreement and
the Bank Subscription Agreements) and with respect to Sections 5(a), 5(c) and
5(f) of the Bank Investment Agreement, the Investor acknowledges that upon
completion of the Holding Company Reorganization, this Agreement and the
Stockholders’ Agreement (as defined in Section 4(d)) shall supersede and replace
the obligations of the Company and the Bank set forth in the Bank Investment
Agreement and Bank Subscription Agreements, to the extent such obligations are
duplicative of those expressly set forth in this Agreement and the Stockholders’
Agreement and each Subsequent Drawdown shall only be made pursuant to this
Agreement and the Stockholders’ Agreement.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby represents and warrants as of the Effective Date and as of
each Drawdown Closing Date or Escrow Funding Date, as applicable (except for the
representations and warranties that are as of a specific date which shall be
made as of that date), to each Investor that:

(a) Organization and Qualification; Capitalization.

(i) The Company has been duly organized and is validly existing as a corporation
in good standing under the laws of the State of Florida. The Company has the
requisite corporate power and authority to carry on its business as now being
conducted, and will have obtained any requisite regulatory approval required in
order to conduct its business, in the same manner as now being conducted,
following the formation of the Company and the closing of each Subsequent
Drawdown, and, if necessary, has been duly qualified as a foreign

 

9



--------------------------------------------------------------------------------

corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties, or
conducts its business in a manner or to an extent that would require such
qualification, other than such failures to be so qualified or in good standing
as, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. The Company has furnished or made available to the
Investors, prior to the date hereof and each Drawdown Closing Date or Escrow
Funding Date, as applicable, true, correct and complete copies of the Company’s
Articles of Incorporation, as amended (the “Articles of Incorporation”), and the
Company Bylaws, as amended (the “Bylaws”). For purposes of this Agreement, a
“Material Adverse Effect” means any circumstance, event, change, development or
effect that, individually or in the aggregate, would reasonably be expected to
(A) have a material and adverse effect on the business, results of operations,
prospects or condition (financial or otherwise) of the Company and its
Subsidiaries (as defined below), taken as a whole, or (B) materially impair or
delay the ability of the Company to perform its obligations under the Private
Placement Documents and to consummate the issuance and sale of the Purchased
Shares in the Private Placement; provided, however, that a Material Adverse
Effect shall not be deemed to include the effects of (1) changes after the date
of this Agreement in general business, economic or market conditions (including
changes generally in prevailing interest rates, credit availability and
liquidity, currency exchange rates and price levels or trading volumes in the
United States or foreign securities or credit markets), or any outbreak or
escalation of hostilities, declared or undeclared acts of war or terrorism, in
each case generally affecting the industries in which the Company operates, or
(2) changes or proposed changes after the date of this Agreement in generally
accepted accounting principles as applied in the United States (“GAAP”) or
regulatory accounting requirements, or authoritative interpretations thereof,
(in the case of each of these clauses (1) and (2), other than changes or
occurrences to the extent that such changes or occurrences have or would
reasonably be expected to have a disproportionate adverse effect on the Company
and its Subsidiaries, taken as a whole, relative to comparable U.S. banking or
financial services organizations).

(ii) Immediately prior to the Effective Date, the authorized capital stock of
the Company will consist of 1,000 shares of stock, $1.00 par value, and there
will be 3 shares issued and outstanding. Immediately following consummation of
the Holding Company Reorganization and prior to any Subsequent Drawdown, the
authorized capital stock of the Company will consist of 500,000,000 shares of
Common Stock and 20,000,000 shares of preferred stock. Of the preferred stock,
7,050,000 shares will be designated Preferred Stock, and there will be
14,060,143 shares of Common Stock issued and outstanding (assuming that none of
the Bank shareholders exercise dissenters’ rights) and 0 shares of Preferred
Stock issued and outstanding. As of the Effective Date and each Drawdown Closing
Date or Escrow Funding Date, as applicable, all outstanding shares of Common
Stock and Preferred Stock have been duly authorized and validly issued and are
fully paid and non-assessable, have been issued in compliance in all material
respects with all applicable federal and state securities laws and none of the
outstanding shares of Common Stock or Preferred Stock has been issued in
violation of preemptive rights or any similar rights of any Person, with no
personal liability attaching to the ownership thereof. Except as disclosed on
Schedule 3(a)(ii), as of the Effective Date and each Drawdown Closing Date or
Escrow Funding Date, as applicable, (A) there are no Stock Equivalents (as
defined below) authorized, issued or outstanding, and (B) no equity security of
the Company is or may be required to be issued by reason of any option, warrant,
scrip, preemptive right, right to subscribe to, gross-up right, call or
commitment of any character

 

10



--------------------------------------------------------------------------------

whatsoever relating to, or security or right convertible into, shares of any
capital stock of the Company, and there are no contracts, commitments,
understandings or arrangements by which the Company is bound to issue additional
shares of its capital stock, or any option, warrant or right to purchase or
acquire any additional shares of its capital stock. Notwithstanding the
foregoing, each Stock Equivalent, if any, (X) was granted in compliance with all
applicable laws and all of the terms and conditions of the Stock Equivalent
plans pursuant to which it was issued, (Y) has an exercise price per share equal
to or greater than the fair market value of a share of Common Stock on the date
of such grant and (Z) has a grant date identical to the date on which the Board
of Directors (defined below) or compensation committee of the Board of Directors
actually awarded such Stock Equivalent. Other than the Stockholders’ Agreement
and Registration Rights Agreement (each as defined below), neither the Company
nor any of its officers, directors, or employees is a party to any right of
first refusal, right of first offer, proxy, voting agreement, voting trust,
registration rights agreement, or shareholders agreement with respect to the
sale or voting of any securities of the Company. Except as set forth in this
Agreement and the Registration Rights Agreement, there are no agreements or
arrangements under which the Company is obligated to register the sale of any
shares of capital stock of the Company under the 1933 Act. There are no
outstanding securities or instruments of the Company which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company. There are no securities or instruments
containing anti-dilution or similar provisions, including, but not limited to,
any that will be triggered by the issuance of the Purchased Shares in the
Private Placement. The Company has no stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or agreement. For purposes of
this Agreement, “Stock Equivalent” means, with respect to any Person, options,
warrants, calls, contracts, convertible securities or other rights entered into
or issued by such Person which confer upon the holders thereof the right
(whether or not contingent) to acquire any common stock, voting securities or
securities convertible into or exchangeable for common stock or voting
securities of such Person. The Company has no liabilities or obligations
required to be disclosed but not so disclosed as of the date of this Agreement.

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Private Placement Documents and to issue the Purchased
Shares in accordance with the terms of this Agreement. The execution and
delivery of the Private Placement Documents by the Company and the consummation
by the Company of the transactions contemplated by such Private Placement
Documents, including, without limitation, each Subsequent Drawdown and the
issuance and sale of the Purchased Shares pursuant to this Agreement have been
duly authorized by the Board of Directors of the Company (the “Board of
Directors”) and no further consent or authorization in connection therewith is
required by the Company, its Board of Directors or its shareholders that has not
been obtained, except that the Company’s ability to deliver a Drawdown Notice in
connection with a Subsequent Drawdown shall require approval pursuant to
Section 3.01 of the Stockholders’ Agreement. The Private Placement Documents
have been duly executed and delivered by the Company, and constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, subject to the Bankruptcy and Equity
Exception, and except that rights to indemnification and contribution thereunder
may be limited by virtue of public policy under federal or state securities and
banking laws. The Board of Directors has resolved that the

 

11



--------------------------------------------------------------------------------

transactions contemplated hereby and by the Private Placement Documents are in
the best interests of the Stockholders and recommended to the Stockholders the
approval of the Holding Company Reorganization and other matters in connection
with the Subsequent Drawdowns and related transactions. If the Subsequent
Drawdown relates to an FDIC Bid on a Target Bank, such FDIC Bid was also
approved by a majority vote of the Executive Committee of the Board of Directors
and by a majority vote of the Board of Directors.

(c) Subsidiaries.

(i) The Bank has been duly organized and is validly existing as a national bank
in good standing under the laws of the United States of America and is
supervised and regulated by the Office of the Comptroller of the Currency (the
“OCC”) and its deposits are insured up to applicable limits by the FDIC, and all
premiums and assessments required to be paid in connection therewith have been
paid when due. The Bank has the requisite corporate power and authority to carry
on its business as now being conducted, and, will have obtained any requisite
regulatory approval required in order to conduct its business, in the same
manner as now being conducted, following the closing of each Drawdown Closing,
and, if necessary, has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties, or conducts its business in
a manner or to an extent that would require such qualification, other than such
failures to be so qualified or in good standing as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
All of the issued and outstanding shares of capital stock of the Bank have been
duly authorized and validly issued, are fully paid and non-assessable and,
following the Holding Company Reorganization, are directly owned by the Company
free and clear of any Lien (defined below). None of the outstanding shares of
the Bank’s capital stock was issued in violation of any preemptive or similar
rights.

(ii) Other than the Bank and any Persons disclosed on Schedule 3(c)(ii), the
Company does not have any direct or indirect subsidiaries (each, a
“Subsidiary”), and the Company does not, directly or indirectly, own any
interest in any joint venture or similar entity or any capital stock or hold any
equity or similar interests in any Person or other entity. No equity security of
any Subsidiary is or may be required to be issued by reason of any option,
warrant, scrip, preemptive right, right to subscribe to, gross-up right, call or
commitment of any character whatsoever relating to, or security or right
convertible into, shares of any capital stock of such Subsidiary, and there are
no contracts, commitments, understandings or arrangements by which any
Subsidiary is bound to issue additional shares of its capital stock, or any
option, warrant or right to purchase or acquire any additional shares of its
capital stock. The Company owns, directly or indirectly, all of the capital
stock or comparable equity interests of each Subsidiary free and clear of any
and all liens, charges, claims, encumbrances, security interests, rights of
first refusal, preemptive rights or other restrictions of any kind (“Liens”),
and all the issued and outstanding shares of capital stock or comparable equity
interests of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities. Each Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation. Each Subsidiary has the requisite corporate power and authority
to carry on its business as now being conducted, and, if necessary, has been
duly qualified as a foreign corporation for the transaction

 

12



--------------------------------------------------------------------------------

of business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties, or conducts its business in a manner or to
an extent that would require such qualification, other than such failures to be
so qualified or in good standing as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(d) Issuance of Purchased Shares. The Purchased Shares to be issued and sold to
the Investors by the Company pursuant to this Agreement have been duly
authorized and, when issued and delivered to the Investors against full payment
therefor in accordance with the terms of this Agreement, will be validly issued,
fully paid and non-assessable, will have been issued in compliance with all
applicable state and federal securities laws, and such issuance will not result
in the violation or triggering of any price-based anti-dilution adjustments
under any agreement to which the Company or any Subsidiary is a party, and will
not subject the holders thereof to personal liability. The delivery of the
Purchased Shares being issued and sold pursuant to the terms of this Agreement
will pass valid title to such Purchased Shares free and clear of any Liens or
defect in title to purchaser thereof, which is purchasing such Purchased Shares
in good faith and without notice of any Lien or defect in title. The Purchased
Shares being sold hereby will be held in book-entry form (or, upon request of
the Investor, a stock certificate may be issued in the Company’s sole
discretion) and will validly represent the Investor’s ownership in the Purchased
Shares.

(e) No Conflicts. Neither the execution, delivery and performance by the Company
of the Private Placement Documents nor the consummation of the transactions
contemplated by this Agreement (including, without limitation, the issuance and
sale of the Purchased Shares) (i) conflicts with or will conflict with or
constitutes or will constitute a breach of, or a default under, the Company’s
Articles of Incorporation or Bylaws or the organizational documents of any
Subsidiary, or (ii) violates any law, rule, regulation, order, judgment or
decree (including federal and state securities and banking laws and
regulations), assuming the correctness of the representations and warranties of
the Investors contained in this Agreement, applicable to the Company or any
Subsidiary or any of their respective properties or assets or (iii) results in a
breach of, default, event of default, or Debt Repayment Triggering Event under,
or results in the creation or imposition of any Lien upon, any property or
assets of the Company or any Subsidiary pursuant to, or requires the consent of
any other party to, any (A) Indebtedness to which the Company or any Subsidiary
is a party or as to which any of their respective assets or properties are
subject, or (B) any other contract or agreement to which the Company or any
Subsidiary is a party or as to which any of their respective assets are subject
((A) and (B) collectively, the “Existing Instruments”), except, in the cases of
clauses (ii) and (iii) above, for such conflicts, breaches, defaults or Liens
that do not, individually or in the aggregate, constitute material conflicts,
breaches, defaults or Liens. As used herein, (1) a “Debt Repayment Triggering
Event” shall mean any event or condition that gives, or with the giving of
notice or lapse of time would give, the holder of any Indebtedness, whether
secured or unsecured (or any indenture trustee or other Person acting on such
holder’s behalf) the right to accelerate any payment or maturity of such
Indebtedness, to require the Company or any Subsidiary to repurchase, redeem or
repay all or a portion of such Indebtedness, or to increase the interest rates
or charges or fees on any such Indebtedness and (2) “Indebtedness” shall have
the meaning set forth in Section 3(s) of this Agreement.

 

13



--------------------------------------------------------------------------------

(f) No Violation. Neither the Company nor any Subsidiary is currently in breach
of or in default under (A) the Articles of Incorporation or the Bylaws or the
organizational documents of such Subsidiary, (B) any law, rule, regulation,
order, judgment or decree of any court, tribunal, commission, self-regulatory
organization or other Governmental Entity (defined below) applicable to the
Company or such Subsidiary or any of their respective properties or assets, or
(C) any of the Existing Instruments, except in the case of (B) or (C) above, for
any breaches or defaults that would not, individually or in the aggregate, have
a Material Adverse Effect.

(g) Consents. Except for any report or notice required under Regulation D or any
applicable state securities laws, any approvals, consents or non-objections of
Governmental Entities required by the Investors to acquire the Purchased Shares
or by the Company to operate as a bank holding company under the BHC Act, or any
bank regulatory approval required under the Bank’s business plan or Operating
Agreement, neither the Company nor any Subsidiary is required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court, tribunal, commission, regulatory or
self-regulatory agency or other Governmental Entity or any other Person in order
for the Company to execute, deliver or perform any of its obligations under the
Private Placement Documents to which it is a party in accordance with the terms
of this Agreement or thereof. The Company is unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registrations, applications or filings pursuant to the preceding sentence
required to be obtained or effected, or otherwise from satisfying a condition
for the consummation of the transactions contemplated by this Agreement or the
Private Placement Documents.

(h) No Registration. Assuming the accuracy of the representations and warranties
made by each Investor in this Agreement, the issuance and sale to the Investors
of the Purchased Shares in the manner contemplated by this Agreement are exempt
from the registration requirements of the 1933 Act and applicable state
securities laws (or are in compliance therewith).

(i) No General Solicitation; Placement Agent’s Fees. Neither the Company nor any
of its Affiliates, nor, to the Company’s knowledge after due inquiry, any Person
acting on its or their behalf, has engaged in any form of “general solicitation”
or “general advertising” (within the meaning of Rule 502 of Regulation D) in
connection with the offer or sale of the Purchased Shares in connection with
this Agreement. Except as set forth herein, at the Effective Date and each
Drawdown Closing, the Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions,
relating to or arising out of the transactions contemplated hereby. Other than
the Placement Agents, the Company has not engaged any placement agent or other
agent in connection with the sale of the Purchased Shares.

(j) Ownership. The Company acknowledges, represents, warrants and agrees that,
assuming the accuracy of the representations made by an Investor herein, and
after giving effect to the purchase of the Purchased Shares hereunder, no
Investor will be issued more than its Maximum Committed Percentage and Maximum
Voting Percentage in any Drawdown Closing. The Company acknowledges that each
Investor is relying on the capitalization information in the Offering Materials
that have been provided by the Company and the Company’s representations and
warranties herein in order for such Investor to determine its percentage
ownership of the Common Shares and Preferred Shares as of any Drawdown Closing
Date.

 

14



--------------------------------------------------------------------------------

(k) No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf, has, directly or indirectly made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Purchased Shares under the 1933 Act, whether through integration with
prior offerings or otherwise.

(l) Adequate Capitalization. The Company’s Subsidiaries meet or exceed the
standards necessary to be considered “well capitalized” under the FDIC’s
regulatory framework for prompt corrective action and are in compliance with all
minimum capital adequacy requirements of the FDIC and the OCC, as applicable. As
of each Drawdown Closing Date, the Company is in compliance with all minimum
capital adequacy requirements of the Federal Reserve (as defined below). The
Company and its Subsidiaries are not aware of, have not been advised of, and, to
the Company’s or any Subsidiary’s knowledge, have no reason to believe that any
facts or circumstances exist, which would cause the Company or any Subsidiary to
be deemed to be not in compliance with any of the foregoing regulatory capital
requirements.

(m) Financial Statements.

(i) From and after the Effective Date and as of each Drawdown Closing Date or
Escrow Funding Date, as applicable, all financial statements of the Company and
its Subsidiaries present fairly in all material respects the consolidated
financial position of the Company and its Subsidiaries as of and at the date
thereof and the results of its operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal year-end audit
adjustments which would not be material, either individually or in the aggregate
(the “Financial Statements”). The Financial Statements complied as to form in
all material respects with applicable accounting requirements, and have been
prepared in conformity with GAAP applied on a consistent basis throughout the
periods involved (except (A) as may be otherwise indicated in such financial
statements or the notes thereto and (B) in the case of unaudited interim
financial statements, to the extent they may exclude footnotes, may be subject
to customary year-end adjustments or may be condensed or summary statements).
The books and records of the Company and its Subsidiaries have been, and are
being, maintained in all material respects in accordance with GAAP and all other
applicable legal and accounting requirements.

(ii) Since the Effective Date and as of each Drawdown Closing Date or Escrow
Funding Date, as applicable, (A) each of the Company and its Subsidiaries has
conducted its businesses in the ordinary and usual course, consistent with past
practice, (B) no event has occurred or circumstance arisen that, individually or
taken together with all other facts, circumstances and events, has had or is
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect, (C) each of the Company and its Subsidiaries has not incurred any
material liabilities (contingent or otherwise) other than trade payables,
accrued expenses, and other liabilities incurred in the ordinary course of
business consistent with past practice, (D) each of the Company and its
Subsidiaries has not altered its critical accounting policies or the identity of
its auditors, (E) the Company has not purchased, redeemed or made

 

15



--------------------------------------------------------------------------------

any agreements to purchase or redeem any shares of its Common Stock or Preferred
Stock, (F) each of the Company and its Subsidiaries has not issued any equity
securities or Stock Equivalents to any officer, director or Affiliate (except
for equity securities or Stock Equivalents described in the Offering Materials
and Common Stock and, if applicable, Preferred Stock issued in connection with
the Holding Company Reorganization), and (G) each of the Company and its
Subsidiaries has not suffered any material damage, destruction, or other
casualty loss with respect to any material asset or property owned, leased, or
otherwise used by the Company or its Subsidiaries, whether or not covered by
insurance.

(n) Regulatory Enforcement Matters. Except as set forth on Schedule 3(n), none
of the Company, any Subsidiary or any of their respective officers, directors or
employees, is subject or is party to, or has received any notice from any court,
administrative agency or commission or other governmental authority or
instrumentality, whether federal, state, local or foreign, or any applicable
industry self-regulatory organization (each, a “Governmental Entity” and
collectively, “Governmental Entities”) that any of them shall become subject or
party to any investigation with respect to any cease-and-desist order,
agreement, civil monetary penalty, consent agreement, memorandum of
understanding, informal agreement or other regulatory enforcement action,
proceeding or order with or by, or is a party to any commitment letter or
similar undertaking to, or is subject to any directive by, or has been a
recipient of any supervisory letter from, or has adopted any board resolutions
or undertaken other actions, at the formal or informal request or suggestion of,
any Governmental Entity that, in any such case, currently restricts in any
material respect the conduct of the business of the Company or such Subsidiary
or that in any manner relates to their capital adequacy, credit policies,
management (including risk management), compliance policies, internal controls
or operations or business (each, a “Regulatory Action”), nor has the Company or
any Subsidiary been advised by any Governmental Entity that it is considering
issuing, initiating, ordering or requesting any such Regulatory Action; and
there is no unresolved material violation, criticism or exception by any
Governmental Entity with respect to any report or statement relating to any
examinations of the Company or any Subsidiary.

(o) Compliance with Law, Certain Banking Regulations and Other Matters.

The Company and each Subsidiary are in material compliance with all, and the
condition and use of their respective properties do not violate or infringe in
any material respect with any, applicable material domestic (federal, state or
local) or foreign laws, statutes, ordinances, licenses, rules, regulations,
judgments, demands, writs, injunctions, orders or decrees applicable thereto or
to employees conducting their respective businesses, including the Equal Credit
Opportunity Act, the Fair Housing Act, the Community Reinvestment Act, the Home
Mortgage Disclosure Act and all other applicable fair lending laws or other laws
relating to discrimination;

(p) Questionable Payments.

To the best of the Company’s and any Subsidiary’s knowledge, none of the
Company, any Subsidiary or any directors, officers, employees, agents or other
persons acting at the direction of or on behalf of the Company or a Subsidiary
has, in the course of its or their actions for, or on behalf of, the Company or
a Subsidiary: (i) directly or indirectly, used any

 

16



--------------------------------------------------------------------------------

corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to foreign or domestic political activity; (ii) made
any direct or indirect unlawful payments to any foreign or domestic governmental
officials or employees or to any foreign or domestic political parties or
campaigns from corporate funds; (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended; or (iv) made any other unlawful
bribe, rebate, payoff, influenced payment, kickback or other material unlawful
payment to any foreign or domestic government official or employee.

(q) Regulatory Permits and Reports.

Each of the Company and its Subsidiaries possesses all material certificates,
authorizations and permits issued by the Bank Regulatory Authorities and other
Governmental Entities, as applicable, necessary to conduct its business as
presently conducted. None of the Company or its Subsidiaries has not received
any notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit. Each of the Company and its Subsidiaries
has filed all reports, registrations, documents, filings, statements and
submissions together with any required amendments thereto, that it was required
to file with any Governmental Entity (the foregoing, collectively, the “Company
Reports”) and have paid all fees and assessments due and payable in connection
therewith. As of their respective filing dates, the Company Reports complied in
all material respects with all statutes and applicable rules and regulations of
the applicable Governmental Entities, as the case may be. There are no
outstanding comments from any Governmental Entity with respect to any Company
Report. The Company Reports, including the documents incorporated by reference
in each of them, each contained all of the information required to be included
in it and, when it was filed and as of the date of each such Company Report
filed, such Company Report did not, as of its date or as of the date of any
amendment, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made in it not
misleading and complied as to form in all material respects with the applicable
requirements of the 1933 Act and the 1934 Act.

(r) Transactions With Insiders and Affiliates.

Except as set forth on Schedule 3(r), none of the officers, directors or
employees of the Company or any Subsidiary, is, directly or indirectly,
presently a party to any transaction with the Company or any Subsidiary (other
than for ordinary course services as employees, officers or directors), which
is, taken individually or in the aggregate with other unreported transactions,
material, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or any corporation, partnership, trust or other
entity in which any such officer, director, or employee has a substantial
interest or is an officer, director, trustee or partner. The transactions set
forth on Schedule 3(r) were each conducted on an arm’s length basis and on terms
and conditions at least as favorable to the Company as those that would
reasonably be expected to be available from an unrelated third party. The
Company and each Subsidiary, as applicable, is in compliance with, Sections 23A
and 23B of the Federal Reserve Act, its implementing regulations, and the
Federal Reserve’s Regulation O.

 

17



--------------------------------------------------------------------------------

(s) Indebtedness and Other Contracts.

None of the Company or its Subsidiaries (i) has any outstanding Indebtedness (as
defined below) other than Indebtedness incurred in the ordinary course of
business for liquidity purposes (e.g., Federal Home Loan Bank advances), (ii) is
a party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument would result in a Material Adverse Effect, or (iii) is in violation
of any term of or in default under any contract, agreement or instrument
relating to any Indebtedness, except where such violations and defaults would
not result, individually or in the aggregate, in a Material Adverse Effect. For
purposes of this Agreement: (A) “Indebtedness” of any Person means, without
duplication (1) all indebtedness for borrowed money, (2) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services,
including (without limitation) “capital leases” in accordance with GAAP (other
than trade payables entered into in the ordinary course of business), (3) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (4) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(5) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as a financing, in either case, with
respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (6) all monetary obligations under any leasing or similar
arrangement which, in connection with GAAP, consistently applied for the periods
covered thereby, is classified as a capital lease, (7) all indebtedness referred
to in clauses (1) through (6) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in any property or assets (including accounts and contract
rights) owned by any Person, even though the Person which owns such assets or
property has not assumed or become liable for the payment of such indebtedness,
and (8) all Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (1) through (7) above; and
(B) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(t) Absence of Litigation and Other Proceedings.

Except in the ordinary course of the Company’s or its Subsidiaries’ businesses,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, tribunal, commission, self-regulatory organization or other Governmental
Entity pending or, to the knowledge of the Company and any Subsidiary,
threatened against or affecting the Company or the Subsidiaries, the proposed
issuance of the Common Shares (and, if applicable, Preferred Shares) in the
Private Placement, any Subsequent Drawdown or any of the Company’s officers or
directors. Neither the Company nor its Subsidiaries are subject to any
injunction, order, judgment or decree and, to the knowledge of the Company and
any Subsidiary, no such proceedings with respect to the foregoing are pending or
threatened. No order or decree preventing the use of the Offering Materials, or
any order asserting that the transactions

 

18



--------------------------------------------------------------------------------

contemplated by this Agreement are subject to the registration requirements of
the 1933 Act has been issued and no proceeding for that purpose has commenced or
is pending or, to the knowledge of the Company and any Subsidiary, is
contemplated.

(u) Loan Portfolio.

A. Each Loan of the Company and its Subsidiaries in original principal amount in
excess of $10,000 (i) is evidenced by notes, agreements or other evidences of
indebtedness that are true, genuine and what they purport to be, (ii) to the
extent secured, has been secured by valid Liens which have been perfected and
(iii) to the Company’s knowledge, is the legal, valid and binding obligation of
the obligor named therein, enforceable in accordance with its terms, subject to
the Bankruptcy and Equity Exception.

B. Except as set forth in Schedule 3(u), none of the agreements pursuant to
which the Company or any Subsidiary has sold Loans or pools of Loans or
participations in Loans or pools of Loans contains any obligation to repurchase
such Loans or interests therein.

C. The Company and its Subsidiaries have complied in all material respects with,
and all documentation in connection with the origination, processing,
underwriting and credit approval of any mortgage loan originated, purchased or
serviced by the Company or its Subsidiaries materially satisfied, (A) the
Company’s underwriting standards (and, in the case of Loans held for resale to
investors, the underwriting standards, if any, of the applicable investors);
(B) all applicable federal, state and local laws, rules and regulations with
respect to the origination, insuring, purchase, sale, pooling, servicing,
subservicing, or filing of claims in connection with mortgage loans, including
all laws relating to real estate settlement procedures, consumer credit
protection, truth in lending laws, usury limitations, fair housing, transfers of
servicing, collection practices, equal credit opportunity and adjustable rate
mortgages, (C) the responsibilities and obligations relating to mortgage loans
set forth in any agreement between the Company or a Subsidiary and any Agency,
Loan Investor or Insurer, (D) the applicable rules, regulations, guidelines,
handbooks and other requirements of any Agency, Loan Investor or Insurer and
(E) the terms and provisions of any mortgage or other collateral documents and
other loan documents with respect to each mortgage loan; and

D. To the knowledge of the Company, since the Effective Date, no Agency, Loan
Investor or Insurer has (A) claimed in writing that the Company or its
Subsidiaries has violated or has not complied with the applicable underwriting
standards with respect to mortgage loans sold by the Company or its Subsidiaries
to a Loan Investor or Agency, or with respect to any sale of mortgage servicing
rights to a Loan Investor, (B) imposed in writing restrictions on the activities
(including commitment authority) of the Company or its Subsidiaries or
(C) indicated in writing to the Company or its Subsidiaries that it has
terminated or intends to terminate its relationship with the Company or its
Subsidiaries for poor performance, poor loan quality or concern with respect to
the Company’s or its Subsidiaries’ compliance with laws.

E. To the knowledge of the Company, each Loan included in a pool of Loans
originated, acquired or serviced by the Company or its Subsidiaries (a “Pool”)
meets all eligibility requirements (including all applicable requirements for
obtaining mortgage insurance certificates and loan guaranty certificates) for
inclusion in such Pool. All such Pools have been

 

19



--------------------------------------------------------------------------------

finally certified or, if required, recertified in accordance with all applicable
laws, rules and regulations, except where the time for certification or
recertification has not yet expired. To the knowledge of the Company, no Pools
have been improperly certified, and no Loan has been bought out of a Pool
without all required approvals of the applicable investors.

F. For purposes of this Section 3(u):

(1) “Agency” shall mean the Federal Housing Administration, the Federal Home
Loan Mortgage Corporation, the Federal National Mortgage Association, the
Government National Mortgage Association, or any other federal or state agency
with authority to (i) determine any investment, origination, lending or
servicing requirements with regard to mortgage loans originated, purchased or
serviced by the Company or any Company Subsidiary or (ii) originate, purchase,
or service mortgage loans, or otherwise promote mortgage lending, including,
without limitation, state and local housing finance authorities;

(2) “Loan” shall mean loan, loan agreement, note or borrowing arrangement
(including leases, credit enhancements, commitments, guarantees and
interest-bearing assets);

(3) “Loan Investor” shall mean any Person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any Subsidiary or a security backed by or representing an
interest in any such mortgage loan; and

(4) “Insurer” shall mean a Person who insures or guarantees for the benefit of
the mortgagee all or any portion of the risk of loss upon borrower default on
any of the mortgage loans originated, purchased or serviced by the Company or
any Subsidiary, including the Federal Housing Administration, the United States
Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture and any private mortgage insurer, and providers of
hazard, title or other insurance with respect to such mortgage loans or the
related collateral.

(v) Tax Status.

Each of the Company and its Subsidiaries (i) has prepared and timely filed all
Tax Returns required to be filed since the Effective Date, subject to permitted
extensions, (ii) has paid all Taxes and other governmental assessments, fines
and charges whether or not shown or determined to be due on such Tax Returns,
and (iii) has set aside on its books reasonably adequate provision for the
payment of all Taxes for periods subsequent to the periods to which such Tax
Returns apply. All of the Tax Returns filed by the Company or any of its
Subsidiaries are true, complete and accurate in all material respects. There are
no unpaid Taxes in any material amount that have heretofor been claimed to be
due by the taxing authority of any jurisdiction, and, to the knowledge of the
Company, there is no reasonable basis for any such claim. The Company and its
Subsidiaries have made reasonably adequate charges, accruals and reserves in the
Financial Statements in respect of all federal, state and foreign income and
franchise Taxes for all periods as to which the tax liability of the Company or
any of its Subsidiaries has not been finally determined. Neither the Company nor
any of its Subsidiaries

 

20



--------------------------------------------------------------------------------

executed any waiver or extended the statute of limitations (or been asked to
execute a waiver or extend a statute of limitation) with respect to any tax
year, the audit of any Tax Return or report or the assessment or collection of
any Tax. Neither the Company nor any of its Subsidiaries (i) has ever been a
member of an affiliated group filing a consolidated Tax Return and (ii) has any
liability for Taxes of any Person arising from the application of Treasury
Regulation Section 1.1502-6 or any analogous provision of state, local or
foreign law, or as a transferee or successor, by contract, or otherwise. Neither
the Company nor any of its Subsidiaries is a party to, is bound by, or has any
obligation under, any tax allocation or sharing agreement or similar contract or
arrangement or any agreement that obligates it to make any payment computed by
reference to the Taxes, taxable income or taxable losses of any other Person. No
closing agreement pursuant to Section 7121 of the Code (or any similar provision
of state, local or foreign law) has been entered into by or with respect to the
Company.

Neither the Company nor any of its Subsidiaries has been either a “distributing
corporation” or a “controlled corporation” in a distribution occurring during
the last two (2) years in which the parties to such distribution treated the
distribution as one to which Section 355 of the Code is applicable.

All Taxes required to be withheld, collected or deposited by the Company or any
of its Subsidiaries have been timely withheld, collected or deposited as the
case may be, and to the extent required, have been paid to the relevant taxing
authority. The Company and its Subsidiaries have complied in all material
respects with all information reporting requirements imposed by the Code (or any
similar provision under any state, local or foreign law).

There are no Tax Liens upon any of the assets or properties of the Company or
any of its Subsidiaries other than liens for Taxes not yet due or payable.

Neither the Company nor any of its Subsidiaries has participated in a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2)
subsequent to such transaction becoming listed.

For purposes of this Agreement:

A. “Tax or Taxes” shall mean all United States federal, state, local or foreign
taxes, charges, fees, levies or other assessments, including, without
limitation, income, gross receipts, excise, real and personal property, profits,
estimated, severance, occupation, production, capital gains, capital stock,
goods and services, environmental, employment, withholding, stamp, value added,
alternative or add-on minimum, sales, transfer, use, license, payroll and
franchise taxes or any other tax, custom, duty or governmental fee, or other
like assessment or charge of any kind whatsoever, imposed by the United States,
or any state, county, local or foreign government or subdivision or agency
thereof, and such term shall include any interest, penalties, fines, related
liabilities or additions to tax attributable to such taxes, charges, fees,
levies or other assessments;

B. “Tax Return” shall mean any report, return, declaration or other information
required to be supplied to any taxing authority in connection with

 

21



--------------------------------------------------------------------------------

Taxes (including any attached schedules), including, without limitation, any
information return, claim for refund, amended return and declaration of
estimated Tax; and

C. “Treasury Regulations” shall mean the regulations promulgated under the Code.

(w) Off Balance Sheet Arrangements.

There is no transaction, arrangement, or other relationship between the Company
or its Subsidiaries and an unconsolidated or other off-balance sheet entity.

(x) Transfer Taxes.   On each Drawdown Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Purchased Shares to be sold to the
Investor hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.

(y) Disclosure.

The Company understands and confirms that each Investor will rely on the
representations and warranties in the Bank Investment Agreement, the Bank
Subscription Agreements, this Agreement and the Risk Factors (as defined in the
Bank Investment Agreement and the Bank Subscription Agreements) in purchasing
the Purchased Shares. All disclosure provided to the Investors regarding the
Company and its businesses and the transactions contemplated hereby, furnished
by or on behalf of the Company on or prior to the date of this Agreement,
including without limitation information in the Offering Materials and the Risk
Factors, when taken as a whole, does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Any forward-looking information contained in such
disclosure was prepared on the basis of assumptions that the Company reasonably
believed in good faith at the time of preparation to be reasonable and the
Company has no knowledge of any fact or information that would lead it to
believe that such assumptions are incorrect or misleading in any material
respect.

(z) Private Placement Documents.

Except for the Bank Investment Agreement, the Stockholders’ Agreement and the
Registration Rights Agreement, none of the Company or its Subsidiaries has
provided any Investors with governance, economic, liquidity or other terms that
are more favorable or in addition to the terms provided in this Agreement. No
Investor has been offered any rights under any “side letter” to any Private
Placement Documents, or under any other agreement in connection with the
transactions contemplated hereby, which have not also been offered to each Key
Investor (defined below).

 

22



--------------------------------------------------------------------------------

(aa) Approval of Directors.

A majority of the members of the Board of Directors voted in favor of the
entering into of this Agreement and the consummation of the transactions
contemplated by this Agreement and the Private Placement Documents, including
the issuance of Purchased Shares.

(bb) Absence of Certain Changes.

Since the Effective Date and as of each Drawdown Closing Date or Escrow Funding
Date, as applicable, the business and operations of the Company and its
Subsidiaries have been conducted in the ordinary course of business consistent
with past practice, and there has not been, except as previously disclosed, any
circumstance, occurrence, or development which, individually or in the aggregate
with other circumstances, occurrences, or developments, has had or is reasonably
likely to have a Material Adverse Effect on the Company.

(cc) Initial Drawdown.

Pursuant to the Investment Agreement, the Bank Subscription Agreements and the
Director Subscription Agreements dated April 15, 2011, by and between the Bank
and each of the subscribers identified on the signature pages thereto, the Bank
sold 8,089,731 shares of common stock of the Bank at $5.00 per share in the
Initial Drawdown (as such term is defined in the Bank Investment Agreement and
the Bank Subscription Agreements), and the aggregate Maximum Dollar Investments
by the Investors in the Company, together with the Initial Drawdown, shall be up
to $135,415,495.

4. COVENANTS.

(a) Further Action.

Subject to the terms and conditions of this Agreement, each party hereto shall
cooperate and consult with the other and use its commercially reasonable efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or desirable, or advisable under applicable laws, so as
to permit consummation of the issuance of the Purchased Shares, including the
Preferred Shares (if applicable), as promptly as practicable and otherwise to
enable consummation of the transactions contemplated hereby and shall use its
commercially reasonable efforts to cooperate with the other party to that end.
Each of the parties hereto shall execute and deliver both before and after each
Drawdown Closing such further certificates, agreements and other documents and
take such other actions as the other parties may reasonably request to
consummate or implement such transactions or to evidence such events or matters.
Each Investor agrees to use its commercially reasonable efforts to cooperate
with the Company to prepare and file any notices and other filings that may be
required by the Company under applicable federal and state securities and
banking laws and regulations in connection with the foregoing and in connection
with acquisitions of failed depository institutions from the FDIC. In connection
with the foregoing, each Investor agrees to (i) if required by the Board of
Governors of the Federal Reserve System (the “Federal Reserve”), submit to the
Federal Reserve’s standard passivity and anti-association commitments as of the
date of this Agreement including informational requests specified therein,
(ii) if required by the FDIC, submit to the provisions applicable to investors
provided for in the FDIC’s Final Statement of Policy on Qualifications for
Failed Bank Acquisitions (the “FDIC Statement”) as interpreted in Questions

 

23



--------------------------------------------------------------------------------

and Answers issued by the FDIC as of the date of the Bank Investment Agreement
and the Bank Subscription Agreements, including the informational requirements
specified therein but excluding the “cross support” pledge requirements therein
and (iii) make filings and provide information as required under the Change in
Bank Control Act of 1978, as amended, in each case in connection with the
transactions contemplated hereby (each of the foregoing items (i), (ii) and
(iii), a “Usual Regulatory Condition”); provided, however, that notwithstanding
anything in this Agreement to the contrary, in no event shall any Investor be
required to (x) take any action that would result in such Investor being deemed
in control of the Company for purposes of the Bank Holding Company Act of 1956,
as amended (the “BHC Act”), or the cross-guaranty liability provisions of the
Federal Deposit Insurance Act or otherwise being regulated as a bank holding
company within the meaning of the BHC Act, (y) accept, agree to or suffer to
exist any condition, limitation, restriction or requirement other than a Usual
Regulatory Condition (other than, following the date of the Bank Investment
Agreement and the Bank Subscription Agreements, any specific condition,
limitation, restriction or requirement of which the Company can demonstrate that
the Investor was explicitly aware prior to the date of the Bank Investment
Agreement and the Bank Subscription Agreements), or (z) agree to provide capital
to the Company or any subsidiary thereof other than the amounts set forth on its
signature page attached hereto or any amount agreed to by such Investor and the
Company in any investment agreement entered into by such Investor and the
Company after the date hereof, not to exceed such Investor’s Maximum Committed
Percentage and Maximum Voting Percentage. The Investors and the Company will
have the right to review in advance, and to the extent practicable each will
consult with the other, in each case subject to applicable laws relating to the
exchange of information and confidential information related to the Investors,
all the information (other than confidential information) relating to such other
party, and any of their respective Affiliates, which appears in any filing made
with, or written materials submitted to, any third party or any Governmental
Entity in connection with the transactions to which it will be party
contemplated by this Agreement. In exercising the foregoing right, each of the
parties hereto agrees to act reasonably and as promptly as practicable. Each
party hereto agrees to keep the other party apprised of the status of matters
referred to in this Section 4(a). Notwithstanding anything herein to the
contrary, no Investor shall be required to provide (A) information on its
investors solely in their capacities as limited partners or other similar
passive equity investors, and shall be entitled to request confidential
treatment from any Governmental Agency and not disclose to the Company any
information that is confidential and proprietary to the Investor or (B) any
information, the disclosure of which either (x) is prohibited by applicable law
or contract (and such Investor shall not be obligated to seek the consent of any
person to such disclosure) or (y) in the reasonable judgment of such Investor’s
investment adviser, would be adverse to the interests of the Investor or such
investment adviser or their respective partners or clients. To the extent
consistent with applicable law, the Company shall promptly furnish to the
Investors copies of all written communications received by the Company from, or
delivered by the Company to, any Governmental Entity in connection with the
transactions contemplated by this Agreement.

(b) Notice Filings.

The Company agrees to timely file any notices and other filings that may be
required under applicable federal and state securities and banking laws and
regulations in connection with the transactions contemplated by the Private
Placement Documents.

 

24



--------------------------------------------------------------------------------

(c) Company Reports.

Each of the Company and its Subsidiaries, as applicable, will file all Company
Reports on a timely basis. As of their respective filing dates, the Company
Reports will comply in all material respects with all statutes and applicable
rules and regulations of the applicable Governmental Entities, as the case may
be, and none of the Company Reports, when filed, will contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

(d) Holding Company Reorganization.

The Company (or, on behalf of the Company, the Bank) has filed all required
regulatory applications and shall take all actions to cause the Company to have
sufficient authorized Common Stock and Preferred Stock to complete any
Subsequent Drawdown, and in connection therewith to complete the Holding Company
Reorganization as soon as permissible in accordance with applicable requirements
of the BHC Act and the laws of the State of Florida and any other applicable
law. To the extent the Company receives the necessary approvals to complete the
Holding Company Reorganization, the Company shall promptly undertake and
complete the Holding Company Reorganization in which all issued and outstanding
common stock of the Bank shall be exchanged for Common Stock and, if applicable,
Preferred Stock; provided that the parties hereto acknowledge that the Holding
Company Reorganization and the Private Placement together are intended to
constitute a tax-free contribution of property to the Company in exchange for
Common Stock and, if applicable, Preferred Stock pursuant to Section 351 of the
Code, and shall file all Tax Returns consistent with such treatment. Each
Investor, severally and not jointly, has committed to make capital contributions
to the Company on the terms set forth in this Agreement and the agreements
referred to in clauses (X), (Y) and (Z) below and in connection therewith to
acquire up to that number of shares of Company Common Stock and, if applicable,
Preferred Stock represented by such Investor’s Maximum Dollar Investment, not to
exceed such Investor’s Maximum Committed Percentage and Maximum Voting
Percentage, each as set forth on such Investor’s signature page hereto. Each
Investor’s obligation to make such capital contributions shall be contingent
solely upon satisfaction of the conditions precedent to the obligations of the
parties in this Agreement and in the Private Placement Documents in connection
with the Subsequent Drawdowns, which shall without limitation include
(A) approval of each Subsequent Drawdown by both the Executive Committee and the
Board of Directors of the Company and (B) receipt of all required approvals,
consents or non-objections of Governmental Entities including non-control
determinations with respect to each Investor’s Maximum Committed Percentage and
Maximum Voting Percentage; provided that no Investor shall be required to invest
more than such Investor’s Maximum Committed Percentage and Maximum Voting
Percentage as set forth on such Investor’s signature page hereto. The Company
and the Investors shall execute and deliver (X) this Agreement substantially in
the form of Exhibit C to the Bank Investment Agreement and to the Bank
Subscription Agreements providing for certain rights, obligations and
arrangements among the Investors and the Company with respect to purchases of
the Company Common Stock and, if applicable Preferred Stock and the obligations
with respect to Subsequent Drawdowns up to the Maximum Committed Percentage and
Maximum Voting Percentage, which shall require, among other things, each
Investor to subscribe for and purchase Company Common Stock and, if

 

25



--------------------------------------------------------------------------------

applicable, Preferred Stock in one or more Subsequent Drawdowns, at a purchase
price per share equal to (i) $5.00 during the twenty-four (24) month period from
and after April 29, 2011, which is the closing date of the Initial Drawdown (as
defined in the Bank Investment Agreement), and (ii) “TBV” (as such term is
defined in the Stockholders’ Agreement) during the subsequent twelve (12) month
period, up to such Investor’s Maximum Dollar Investment, not to exceed such
Investor’s Maximum Committed Percentage and Maximum Voting Percentage, over a
thirty-six (36) month period from and after April 29, 2011, which is the closing
date of the Initial Drawdown (as defined in the Bank Investment Agreement),
subject to satisfaction of the conditions precedent to the obligations of the
parties thereto, which agreement shall become effective upon receipt of all
applicable required approvals, consent or non-objections of Governmental
Entities, (Y) an agreement substantially in the form of Exhibit D to the Bank
Investment Agreement and the Bank Subscription Agreements providing for certain
rights, obligations and arrangements among certain Stockholders and the Company
and the governance of the Company (the “Stockholders’ Agreement”) and (Z) an
agreement substantially in the form of Exhibit E to the Bank Investment
Agreement and the Bank Subscription Agreements providing for certain rights with
respect to the registration of the Company capital stock under the federal
securities laws (the “Registration Rights Agreement”); provided that any
modifications to the Private Placement Documents (other than the Bank Investment
Agreement and the Bank Subscription Agreements) required by applicable
Governmental Entities shall only require the consent of the Company and each of
the parties, other than the Bank, to the Bank Investment Agreement (the “Key
Investors”), except that any material modifications shall require the consent of
the Company and each of the parties to the applicable Private Placement Document
and any modification that would reasonably be expected to adversely alter the
rights or obligations of an Investor in a manner disproportionate to the effect
such modification has on other Investors (including the Key Investors) (other
than based on the relative ownership interests of such Investor) shall require
the consent of such Investor.

(e) Additional Regulatory Matters.

(i) The Company and each Investor agree to cooperate and use their reasonable
best efforts to ensure (without the imposition of unreasonable expense upon
either party) that neither any Investor nor any of its Affiliates will be deemed
to control the Company or otherwise be deemed a “bank holding company” for
purposes of the BHC Act or to own an amount of voting securities of the Company
which would cause such Investor (together with its Affiliates) to exceed its
Maximum Voting Percentage.

(ii) The Company shall not knowingly take any action which would reasonably be
expected to pose a substantial risk that any of the Investor or its Affiliates
will be deemed to control the Company or otherwise be deemed a “bank holding
company” for purposes of the BHC Act or to exceed such Investor’s Maximum Voting
Percentage, including undertaking any redemption, recapitalization, or
repurchase of Common Stock, of securities or rights, options, or warrants to
purchase Common Stock, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for Common Stock in
each case, where the Investor is not given the right to participate in such
redemption, recapitalization, or repurchase to the extent of the Investor’s pro
rata proportion.

 

26



--------------------------------------------------------------------------------

(iii) Notwithstanding anything in this Agreement to the contrary, no Investor or
Affiliate of an Investor shall be required (A) to become a “bank holding
company” within the meaning of the BHC Act, a “savings and loan holding company”
within the meaning of the Home Owners’ Loan Act, or a similarly regulated entity
under any similar or successor law; (B) to support or maintain the capital,
liquidity, or financial condition of the Company or the Company’s subsidiaries
(other than through the investment expressly contemplated herein); (C) to modify
or limit its operations or commercial practices (except as they relate to the
Company and the Company’s subsidiaries); (D) to modify or limit its governance,
structure, or compensation arrangements; (E) to modify the terms of this
Agreement, including, for the avoidance of doubt, the terms or the amount of the
Purchased Shares to be delivered by the Company under this Agreement; (F) to
become subject to or otherwise permit or accept any other condition, limitation,
restriction, or restraint that would reasonably be expected to adversely affect
(with respect to the Investor or its Affiliates) any material financial term of
the transactions contemplated by this Agreement or the anticipated benefits or
burdens to such Investor and its Affiliates of the transactions contemplated
hereby; or (G) to propose, agree, or accept any of the items described in
clauses (A) through (F) as a condition to receiving any regulatory or
governmental approval or consent.

5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Purchased Shares
to the Investors at each Drawdown Closing is subject to the satisfaction, at or
before the Drawdown Closing Date or Escrow Funding Date, as applicable, of each
of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing the Investor with prior written notice thereof:

(a) Each Investor shall have each duly executed a fully completed Accredited
Investor Questionnaire in the forms attached as Exhibit A.

(b) The representations and warranties of each Investor contained in
Section 2(a), Section 2(b), Section 2(c) and Section 2(g) of this Agreement
shall be true and correct as of the date when made and as of the Drawdown
Closing Date or Escrow Funding Date, as applicable, as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date), and each Investor
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by the Private Placement Documents
to which it is a party to be performed, satisfied or complied with by the
Investor at or prior to the Drawdown Closing Date or Escrow Funding Date, as
applicable, and the Company shall have received a certificate executed by an
authorized officer of each Investor, dated as of the Drawdown Closing Date or
Escrow Funding Date, as applicable, certifying to the foregoing.

(c) The Company, and to the extent applicable, each Investor, shall have
received all approvals, consents or non-objections of Governmental Entities
required prior to the Drawdown Closing Date or Escrow Funding Date, as
applicable, for the transactions contemplated by this Agreement.

 

27



--------------------------------------------------------------------------------

(d) No provisions of any applicable law or regulation and no judgment,
injunction, order or decree of any Governmental Entity shall prohibit the
Drawdown Closing or any of the transactions contemplated by the Private
Placement Documents to be executed at the Drawdown Closing Date or Escrow
Funding Date, as applicable, and no lawsuit or formal administrative proceeding
shall have been commenced by any Governmental Entity seeking to effect any of
the foregoing.

6. CONDITIONS TO EACH INVESTOR’S OBLIGATIONS TO PURCHASE OR FUND INTO ESCROW, AS
APPLICABLE.

The obligation of each Investor to either (i) purchase the Purchased Shares at
the Drawdown Closing or (ii) fund its subscription funds into an escrow in
connection with a FDIC Bid at the Escrow Funding Date, as applicable, is subject
to the satisfaction, at or before the Drawdown Closing Date or Escrow Funding
Date, as applicable, of each of the following conditions, any of which may be
waived on behalf of, and such waiver shall be binding on all Investors, by
Investors holding a majority of the Common Stock held by all Investors at such
time in their sole discretion by providing the Company with prior written notice
thereof (except that any such waiver that would reasonably be expected to
adversely alter the rights or obligations of an Investor(s) in a manner
disproportionate to the effect such waiver has on other Investors shall require
the consent of such Investor(s) (other than based on the relative ownership
interests of such Investor(s)):

(a) The Holding Company Reorganization shall have been completed and the Company
shall be registered as a bank holding company under the BHC Act.

(b) This Agreement and the other Private Placement Documents shall have been
duly executed and delivered by the Company and each other Investor and shall be
in full force and effect.

(c) The Management Agreements (as defined in the Stockholders’ Agreement) shall
have been executed by the parties thereto and assigned by the Bank to the
Company pursuant to the terms thereof and of the Stockholders’ Agreement, and
shall be in full force and effect. Each of the parties to the Management
Agreements shall not be in material breach of, and have performed in all
material respects all of, the agreements, covenants, obligations and conditions
set forth therein that are required to be performed by it thereunder as of the
Drawdown Closing Date or Escrow Funding Date, as applicable.

(d) All approvals, consents or non-objections of Governmental Entities required
to have been obtained in connection with the execution, delivery or performance
of this Agreement and the Private Placement Documents shall have been obtained
and be in full force and effect, in each case without the imposition of a
specific condition, limitation, restriction or requirement as described in
Section 4(a) and Section 4(e)(iii).

(e) All approvals, consents or non-objections of Governmental Entities required
to have been obtained at or prior to the Drawdown Closing Date and the
consummation of the Subsequent Drawdown and the transactions contemplated
thereby and hereby shall have been obtained and be in full force and effect, in
each case without the imposition of a specific condition, limitation,
restriction or requirement as described in Section 4(a) and Section 4(e)(iii).

 

28



--------------------------------------------------------------------------------

(f) The representations and warranties of the Company (i) contained in
Section 3(a), Section 3(b), Section 3(c), Section 3(d), Section 3(i),
Section 3(y) and Section 3(cc) shall be true and correct in all respects at and
as of the Drawdown Closing Date or Escrow Funding Date, as applicable, as though
made at and as of the Drawdown Closing Date or Escrow Funding Date, as
applicable (except for such representations and warranties that expressly speak
as of an earlier date, which representations and warranties shall be true as of
such specified date), and (ii) contained in all other subsections of Section 3
hereof shall, without giving effect to any materiality or Material Adverse
Effect qualifications therein, be true and correct at and as of the Drawdown
Closing Date or Escrow Funding Date, as applicable, as though made at and as of
the Drawdown Closing Date or Escrow Funding Date, as applicable (except for such
representations and warranties that expressly speak as of an earlier date, which
representations and warranties shall be true as of such specified date), except
for such failures to be true and correct as, individually or in the aggregate,
would not be material and do not constitute a Material Adverse Effect; and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Drawdown
Closing Date or Escrow Funding Date, as applicable, and each Investor shall have
received a certificate executed by the Chief Executive Officer or Chief
Administrative Officer of the Company, dated as of the Drawdown Closing Date or
Escrow Funding Date, as applicable, certifying to the foregoing.

(g) The representations and warranties of each other Investor (i) contained in
Section 2(a), Section 2(b), Section 2(h) and Section 2(j) hereof shall be true
and correct in all respects at and as of the Drawdown Closing Date or Escrow
Funding Date, as applicable, as though made at and as of the Drawdown Closing
Date or Escrow Funding Date, as applicable (except for such representations and
warranties that expressly speak as of an earlier date, which representations and
warranties shall be true as of such specified date), and (ii) those contained in
all other subsections of Section 2 hereof shall, without giving effect to any
materiality or material adverse effect qualifications therein, be true and
correct at and as of the Drawdown Closing Date or Escrow Funding Date, as
applicable, as though made at and as of the Drawdown Closing Date or Escrow
Funding Date, as applicable (except for such representations and warranties that
expressly speak as of an earlier date, which representations and warranties
shall be true as of such specified date), except for such failures to be true
and correct as would not materially adversely affect an Investor’s ability to
perform its obligations under this Agreement or any Private Placement Document
or consummate the transactions contemplated hereby on a timely basis.

(h) Each other Investor shall have performed in all material respects all of the
agreements, covenants, obligations and conditions set forth herein and the
Private Placement Documents that are required to be performed by it hereunder
and thereunder as of or prior to the Effective Date, the Drawdown Closing Date
or the Escrow Funding Date, as applicable.

(i) No Material Adverse Effect shall have occurred since the date of this
Agreement.

(j) The Investors shall have delivered their respective Purchase Price to the
Company.

 

29



--------------------------------------------------------------------------------

(k) Each Investor, to the extent applicable, shall have received all approvals,
consents or non-objections of Governmental Entities required prior to the
Drawdown Closing Date or Escrow Funding Date, as applicable, for the
transactions contemplated by this Agreement, and such approvals, consents and
non-objections shall be in full force and effect, in each case without the
imposition of a specific condition, limitation, restriction or requirement as
described in Section 4(a) and Section 4(e)(iii).

(l) The Company shall have obtained any third party consents and approvals, if
any, necessary for the completion of the transactions contemplated by this
Agreement and the Subscription Agreements, and such consents and approvals shall
be in full force and effect.

(m) The Company shall have delivered or caused to have been delivered to each
Investor the number of Purchased Shares to be purchased by each Investor as
indicated in the Drawdown Notice registered in the name of the Investor.

(n) No provisions of any applicable law or regulation and no judgment,
injunction, order or decree of any Governmental Entity shall prohibit the
Drawdown Closing or any of the transactions contemplated by this Agreement to be
executed at the Drawdown Closing or Escrow Funding Date, as applicable, and no
lawsuit or formal administrative proceeding shall have been commenced against
the Company or any of its Subsidiaries by any Governmental Entity seeking to
effect any of the foregoing.

(o) The Company shall have delivered to each Investor a certificate, executed by
the Secretary of the Company and dated as of the Drawdown Closing Date or Escrow
Funding Date, as applicable, as to (i) the adoption of resolutions by the Board
of Directors that is consistent with Section 3(b) of this Agreement and (ii) the
effectiveness of the Articles of Incorporation and Bylaws, each as of the
Effective Date and immediately prior to the Drawdown Closing Date or Escrow
Funding Date, as applicable, which shall certify that the rights of the
Investors provided under the Stockholders’ Agreement (including, but not limited
to, certain preemptive rights) are in full force and effect in accordance with
the terms thereof.

(p) The Company shall have delivered to each Investor such other documents
relating to the purchase and sale of the Purchased Shares contemplated by this
Agreement as the Investor or its counsel may reasonably request.

(q) Each Investor shall have determined in its reasonable judgment that the
purchase of the Purchased Shares in the Subsequent Drawdown shall not (i) cause
the Investor or any of its Affiliates to violate any bank regulation, (ii) cause
the Investor or any of its Affiliates to be deemed in control of the Company for
purposes of the BHC Act or the cross-guaranty liability provisions of the
Federal Deposit Insurance Act or otherwise being regulated as a bank holding
company within the meaning of the BHC Act, or (iii) cause the Investor, together
with any other person whose Company securities would be aggregated with such
Investor’s Company securities for purposes of any bank regulation or law, to
collectively be deemed to own, control or have the power to vote securities
which (assuming, for this purpose only, full conversion and/or exercise of such
securities by the Investor) would represent more than its Maximum Committed
Percentage or Maximum Voting Percentage at such time.

 

30



--------------------------------------------------------------------------------

(r) The Investor Designees (as defined in the Stockholders’ Agreement) shall
have received all required approvals, consents or non-objections of the
Governmental Entities to be a director of the Company and shall have been
appointed to the Board of Directors and any other applicable committee thereof
(including the Executive Committee) effective as of the Effective Date.

(s) The Articles of Incorporation, the Bylaws, the Stockholders’ Agreement and
the Registration Rights Agreement of the Company shall have been approved in a
form reasonably satisfactory to the Company and each Investor and shall be in
full force and effect.

(t) Each Investor shall have each duly executed a fully completed Accredited
Investor Questionnaire in the forms attached as Exhibit A.

7. TRANSFER AGENT INSTRUCTIONS.

(a) Each Investor hereby represents, warrants and covenants that such Investor:

(i) agrees to the imprinting on certificates for Purchased Shares, or the coding
of Purchased Shares held in book entry form with the Company’s transfer agent,
so long as is required by this Section 7, of the following legends on the
Purchased Shares purchased pursuant to this Agreement, in substantially the
following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER FEDERAL OR STATE SECURITIES LAWS
IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF FEDERAL AND
STATE SECURITIES LAWS (INCLUDING THE REGULATIONS OF THE OFFICE OF THE
COMPTROLLER OF THE CURRENCY) AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER FEDERAL SECURITIES LAWS OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS UNDER FEDERAL SECURITIES LAWS AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

THESE SECURITIES ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET
FORTH IN THE STOCKHOLDERS’ AGREEMENT DATED AS OF SEPTEMBER 19, 2012, AS AMENDED
FROM TIME TO TIME, COPIES OF WHICH MAY BE OBTAINED UPON REQUEST FROM THE COMPANY
OR ANY SUCCESSOR THERETO, AND THESE SECURITIES MAY NOT BE VOTED OR OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH.

(ii) acknowledges that the certificates for Purchased Shares or book entry
position evidencing the Purchased Shares purchased pursuant to this Agreement
shall not

 

31



--------------------------------------------------------------------------------

contain the legend set forth in this Section 7: (A) while a registration
statement covering the resale of such security is effective under the 1933 Act,
(B) following any sale of such securities pursuant to an exemption under the
1933 Act which permits the removal of the legend (i.e., Rule 144), or (C) when
the Purchased Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as
to such securities and without volume or manner-of-sale restrictions; and

(iii) agrees that the removal of the legend from the certificates for Purchased
Shares or book entry position evidencing the Purchased Shares purchased pursuant
to this Agreement as set forth in this Section 7 is predicated upon the
Company’s reliance that such Investor will sell any Purchased Shares purchased
in the Private Placement pursuant to either the registration requirements set
forth in the 1933 Act regulations, including any applicable prospectus delivery
requirements, or an exemption therefrom.

(b) If required by the Company’s transfer agent, each Investor may cause its
counsel to issue a legal opinion to the Company’s transfer agent to effect the
removal of the legend set forth in this Section 7. The Company agrees that at
such time as such legend is no longer required under this Section 7, it will, as
soon as possible, but in any event within three (3) business days, following the
delivery by an Investor to the Company, or its transfer agent, of a certificate
or other instrument representing securities issued with a restrictive legend,
together with any required legal opinion, deliver or cause to be delivered to
such Investor a certificate or instrument (as the case may be) representing such
securities that is free from such first restrictive legend.

8. TERMINATION. Notwithstanding the foregoing, this Agreement shall terminate
automatically and immediately and be of no further force or effect upon the
earliest to occur of the following:

(a) termination of the Stockholders’ Agreement;

(b) April 29, 2014 (which is thirty-six (36) months from the closing of the
Initial Drawdown (as defined in the Bank Investment Agreement)); and

(c) the completion of the last Drawdown Closing at which each Investor shall
have reached its respective Maximum Dollar Investment.

9. MISCELLANEOUS.

(a) Binding Effect; Benefit.

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, successors, legal representatives and
permitted assigns. Any Investor that ceases to own beneficially any Company
capital stock shall cease to be bound by the terms hereof (other than
Section 9(a), Section 9(b), Section 9(f), Section 9(j), Section 9(n),
Section 9(o) and Section 9(q)).

 

32



--------------------------------------------------------------------------------

(b) Governing Law; Jurisdiction.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

(c) Counterparts.

This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile signature.

(d) Headings.

The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.

(e) Severability.

If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

(f) Entire Agreement; Amendments.

(i) This Agreement and the other Private Placement Documents, together with the
appendices, schedules and exhibits hereto and thereto, supersede all other prior
oral or written agreements between the Investors, the Company, their Affiliates
and Persons acting on their behalf with respect to the matters discussed herein,
and this Agreement, the other Private Placement Documents and the instruments
referenced herein and therein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Investors
makes any representation, warranty, covenant or undertaking with respect to such
matters.

(ii) No amendment to this Agreement may limit the right of an Investor to waive
any provision which it has the right to waive, and no provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Investors. No provision of this Agreement may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought; provided, however, that no modification, amendment or waiver may cause
an Investor (together with its Affiliates) to be deemed to “control” the Company
or any of its subsidiaries for purposes of the BHC Act, by reason of the
purchase of the Purchased Shares or the consummation of the other transactions
contemplated by this Agreement or the Private Placement Documents.

 

33



--------------------------------------------------------------------------------

(g) Notices.

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Agreement must be in writing, which, unless
otherwise provided for in this Agreement, includes an e-mail, and will be deemed
to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or one (1) business day after deposit with an overnight courier service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company: TGR Financial, Inc. 3560 Kraft Road Naples, Florida 34105
Telephone:    (239) 325-3700 Facsimile:    (239) 325-3777 Email:   
garytice@fnbofgc.com Attention:    Gary L. Tice    Chairman and Chief Executive
Officer with copies (for informational purposes only) to: Nelson Mullins Riley &
Scarborough LLP

Atlantic Station

201 17th Street, Suite 1700

Atlanta, Georgia 30363

Telephone:    (404) 322-6218 Facsimile:    (404) 817-6041 Email:   
brennan.ryan@nelsonmullins.com Attention:    J. Brennan Ryan, Esq. and   

Smith, Gambrell & Russell, LLP

Promenade II, Suite 3100

1230 Peachtree Street NE

Atlanta, Georgia 30309 Telephone:    (404) 815-3758 Facsimile:    (404) 685-7058
Email:    rschwartz@sgrlaw.com Attention:    Robert C. Schwartz, Esq.

 

34



--------------------------------------------------------------------------------

If to an Investor, to its address and facsimile number set forth under such
Investor’s name on the signature page hereto, with copies to such Investor’s
representative as set forth under such Investor’s name on the signature page
hereto, or to such other address and/or facsimile number and/or to the attention
of such other Person as the recipient party has specified by written notice
given to each other party five (5) days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission, or (C) provided by an overnight courier service, shall be
rebuttable evidence of personal service, receipt by facsimile or e-mail or
receipt from an overnight courier service in accordance with clause (A), (B) or
(C) above, respectively.

(h) Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns. The Company shall not assign this
Agreement or any rights or obligations hereunder. An Investor may assign some or
all of its rights hereunder to its Affiliates or Persons that share a common
discretionary investment adviser with the Investor without the consent of the
Company if in compliance with this Agreement and applicable law, in which event
such assignee shall be deemed to be an Investor hereunder with respect to such
assigned rights and shall be bound by the terms and conditions of this Agreement
that apply to an “Investor.”

(i) No Third Party Beneficiaries.

Except as expressly set forth herein, this Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision of this Agreement be enforced
by, any other Person.

(j) Survival.

Each of the representations and warranties set forth in this Agreement shall
survive the applicable Drawdown Closing Date or Escrow Funding Date, as
applicable, under this Agreement but only for a period of thirty-six (36) months
following the applicable Drawdown Closing Date or Escrow Funding Date, as
applicable, (or until final resolution of any claim or action arising from the
breach of any such representation and warranty, if notice of such breach was
provided prior to the end of such period) and thereafter shall expire and have
no further force and effect; provided that the representations and warranties in
Section 3(a), Section 3(b), Section 3(c), Section 3(d) and Section 3(f) shall
survive indefinitely and the representations and warranties in Section 3(v) and
Section 3(x) shall survive until ninety (90) days after the expiration of the
applicable statutory periods of limitations. Except as otherwise provided
herein, all covenants and agreements contained herein shall survive for the
duration of any statutes of limitations applicable thereto or until, by their
respective terms, they are no longer operative.

 

35



--------------------------------------------------------------------------------

(k) Further Assurances.

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated by the
Private Placement Documents.

(l) No Strict Construction.

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.

(m) Payment Set Aside.

To the extent that the Company makes a payment or payments to an Investor
hereunder or pursuant to the other Private Placement Documents or an Investor
enforces or exercises its rights hereunder or thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, foreign, state or federal
law, common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.

(n) Publicity.

Subject to each party’s disclosure obligations imposed by law or regulation,
each of the parties hereto will cooperate with each other in the development and
distribution of all news releases and other public information disclosures with
respect to this Agreement and any specific details of the transactions
contemplated by this Agreement (other than disclosure of the Private Placement
and the aggregate size of the Private Placement without reference to any
specific Investor), and no party hereto will make any such news release or
public disclosure without first consulting with the other party hereto and, in
each case, also receiving the other party’s consent (which shall not be
unreasonably withheld or delayed) and each party shall coordinate with the party
whose consent is required with respect to any such news release or public
disclosure. Except as may be required by applicable law, the Company will not,
and will cause each of its Affiliates and representatives (including the
Placement Agents) not to, issue any press release or public statement that
identifies the Investors or any investment advisor to an Investor, or otherwise
make any public statement with respect to any Investor or any investment advisor
to an Investor hereby without the prior written consent of such Investor. Any
such press release or public statement required by applicable law shall only be
made by the Company after reasonable notice and opportunity for review by the
Key Investors.

(o) Indemnification.

(i) Indemnification of Investor. Subject to any and all applicable federal and
state laws and regulations, including 12 U.S.C. 1828(k) and the regulations
thereunder, the

 

36



--------------------------------------------------------------------------------

Company will indemnify and hold each Investor and its directors, officers,
stockholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Investor (within the meaning of Section 15 of the 1933 Act and
Section 20 of the 1934 Act), and the directors, officers, stockholders, agents,
members, partners or employees (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title) of such controlling person (each, a “Investor Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Investor Party may suffer or incur as a result of
(i) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Private
Placement Documents or (ii) any action instituted against an Investor Party in
its capacity, or any of them or their respective Affiliates, as a Stockholder of
the Company with respect to any of the transactions contemplated by this
Agreement and the ownership of the Common Stock and Preferred Stock. The Company
will not be liable to any Investor Party under this Agreement to the extent, but
only to the extent that a loss, claim, damage or liability is attributable to
any Investor Party’s breach of any of the representations, warranties, covenants
or agreements made by such Investor Party in this Agreement or in the other
Private Placement Documents; provided that such limitation shall not be deemed
to apply absent a judgment of a court of competent jurisdiction to such effect.
The rights of any Investor Party to indemnification hereunder will be in
addition to any other rights any such party may have under any other agreement
or instrument referenced above or any other agreement or instrument to which
such Investor Party is or becomes a party or is or otherwise becomes a
beneficiary of under applicable law.

(ii) Conduct of Indemnification Proceedings. Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to this Section 9(o), such Indemnified Person shall promptly
notify the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially and adversely prejudiced by such
failure to notify. In any such proceeding, any Indemnified Person shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
or (ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding. The Company shall not be liable for any settlement of
any proceeding effected without its written consent. Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, delayed or conditioned, the Company shall not effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

 

37



--------------------------------------------------------------------------------

(iii) The Company acknowledges that the Investor Designees (as defined in the
Stockholders’ Agreement) and Investor Parties may have certain rights to
indemnification, advancement of expenses and/or insurance provided by the
Investors, as applicable, and/or certain of their respective Affiliates
(collectively, the “Investor Indemnitors”). The Company hereby agrees (A) that
it is the indemnitor of first resort (i.e., its obligations to Investor
Designees and Investor Parties are primary and any obligation of the Investor
Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by the Investor Designees or the Investor Party
are secondary), and (B) that it shall be required to advance the full amount of
expenses incurred by the Investor Designee or Investor Party, as applicable, and
shall be liable for the full amount of all expenses and liabilities to the
extent legally permitted and as required by the terms of this Agreement and the
Articles of Incorporation and Bylaws of the Company (and any other agreement
regarding indemnification between the Company and the Investor Designee or the
Investor Party, as the case may be), without regard to any rights an Investor
Designee or Investor Party may have against the Investor Indemnitor. The Company
further agrees that no advancement or payment by the Investor Indemnitor on
behalf of an Investor Designee or Investor Party with respect to any claim for
which the Investor Designee or Investor Party has sought indemnification from
the Company shall affect the foregoing and the Investor Indemnitors shall have a
right of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of the Investor Designee or Investor
Party against the Company. The Company and each Investor Designee and Investor
Party agree that the Investor Indemnitors are express third party beneficiaries
of the terms of this Section 9(o).

(p) MFN Provision.

If the Company, in connection with the Private Placement, enters into an
agreement that contains terms more favorable to any investor than the terms
provided to the Key Investors under this Agreement or any Private Placement
Document, then at the election of each Key Investor, the Company will modify or
revise the terms of this Agreement or any Private Placement Document as it
relates to such Key Investor in order for the transactions contemplated hereby
to reflect any more favorable terms provided to any other investor in connection
with the Private Placement.

(q) Recapitalizations, Exchanges, Etc., Affecting Shares.

The provisions of this Agreement shall apply, to the full extent set forth
herein with respect to the Purchased Shares, and to any and all shares of the
Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in exchange for, or in substitution of the Shares, by reason of any stock
dividend, stock split, stock issuance, reverse stock split, combination,
recapitalization, reclassification, merger, consolidation or otherwise. Upon the
occurrence of any of such events, amounts hereunder shall be appropriately
adjusted.

(r) No Recourse.

This Agreement affects the Investors only in their capacities as Stockholders.
Notwithstanding anything that may be expressed or implied in this Agreement, the
Company and

 

38



--------------------------------------------------------------------------------

each Investor covenant, agree and acknowledge that no recourse under this
Agreement or any documents or instruments delivered in connection with this
Agreement shall be had against any current or future, director, officer,
employee, general or limited partner or member of any Investor or of any
Affiliate or assignee thereof, whether by the enforcement of any assessment or
by any legal or equitable proceeding, or by virtue of any statute, regulation or
other applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any current or future, officer, agent or employee of any Investor or
any current or future member of any Investor or any current or future director,
officer, employee, partner or member of any Investor or of any Affiliate or
assignee thereof, as such for any obligation of any Investor under this
Agreement or any documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation. With respect to the Company, no recourse shall be had to any
of the Stockholders of the Company or the Stockholders of any of its Affiliates
(in each case in their capacity as Stockholders).

[Signatures appear on the following pages.]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

TGR FINANCIAL, INC. By:  

/s/ Gary L. Tice

Name:   Gary L. Tice Title:   Chairman and Chief Executive Officer

[Remainder of page intentionally left blank.]

[Signature pages for the Investors appear on the following pages.]

Company Signature Page to Investment Agreement



--------------------------------------------------------------------------------

NAME OF INVESTOR: By:                             
                                                     
       Name:                                                                
               Title:                     
                                                            Address:
                                                                         Contact
Name:                                                                Telephone:
                                                                     Facsimile:
                                                                       E-mail:
                                                                    
       Maximum Committed Percentage:                             Maximum Voting
Percentage:                                    Maximum Dollar Investment:
                                    Tax ID No. (for entities):
                                            Social Security Number        (for
natural persons):                                            

 

Information about Investor Representative:

Name:                                                                           

Title:                                                                 
            

Address:                                                                       

Telephone:                                                                  

Facsimile:                                                                     

E-mail:                                                                 
          

Investor Signature Page to Investment Agreement



--------------------------------------------------------------------------------

EXHIBITS

EXHIBIT A     ACCREDITED INVESTOR QUESTIONNAIRE



--------------------------------------------------------------------------------

EXHIBIT A

TGR FINANCIAL, INC.

ACCREDITED INVESTOR QUESTIONNAIRE

Note to Investor:

For Corporations, Partnerships, Trusts, Foundations, Joint Investors (other than
married couples) and Other Entities, please provide the information requested by
Exhibit A-1.

For Individuals (including married couples), please provide the information
requested by Exhibit A-2.

Capitalized terms not defined herein have the meaning ascribed to them in the
Investment Agreement

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-1

Accredited Investor Questionnaire for

Corporations, Partnerships, Trusts, Foundations,

Joint Investors (other than married couples) and Other Entities

If the undersigned is a corporation, partnership, trust, pension plan,
foundation, joint Investor (other than a married couple) or other entity, an
authorized officer, partner, or trustee must complete, date and sign this
Certificate.

CERTIFICATE

The undersigned certifies that the representations and responses below are true
and accurate:

(a) The undersigned has been duly formed and is validly existing and has full
power and authority to invest in the Company. The person signing on behalf of
the undersigned has the authority to execute and deliver the Investment
Agreement on behalf of the undersigned and to take other actions with respect
thereto.

(b) Indicate the form of entity of the undersigned:

 

        Limited Partnership         General Partnership         Corporation     
   Revocable Trust (identify each grantor and indicate under what circumstances
the trust is revocable by the grantor):   

 

  

 

  

 

   (Continue on a separate piece of paper, if necessary.)         Other Type of
Trust (indicate type of trust and, for trusts other than pension trusts, name
the grantors and beneficiaries):   

 

   (Continue on a separate piece of paper, if necessary.)         Other form of
organization (indicate form of organization):   

 

(c) Indicate the approximate date the undersigned entity was formed:
                    

 

A-1-1



--------------------------------------------------------------------------------

(d) In order for the Company to offer and sell the Purchased Shares in
conformance with state and federal securities laws and regulations, the
following information must be obtained regarding your investor status. Please
initial each category applicable to you as an Investor of the Purchased Shares
of the Company.

 

       (1)    A bank as defined in Section 3(a)(2) of the 1933 Act, or any
savings and loan association or other institution pursuant to Section 3(a)(5)(A)
of the 1933 Act whether acting in its individual or fiduciary capacity;       
(2)    A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;        (3)    An insurance company as defined in
Section 2(13) of the 1933 Act;        (4)    An investment company registered
under the Investment Company Act of 1940 or a business development company as
defined in Section 2(a)(48) of that act;        (5)    A Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958;        (6)
   A plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
       (7)    An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;        (8)    A business development
company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940;
       (9)    An organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Purchased
Shares, with total assets in excess of $5,000,000;        (10)    A trust, with
total assets in excess of $5,000,000, not formed for the specific purpose of
acquiring the Purchased Shares, whose purchase is directed by a sophisticated
person who has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of investing in
the Company;

 

A-1-2



--------------------------------------------------------------------------------

       (11)    A natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of his or her purchase exceeds $1,000,000
(excluding in such calculation the value of your primary residence and the
related amount of indebtedness secured by your primary residence up to its fair
market value and including in such calculation, if applicable, the related
amount of indebtedness secured by your primary residence that exceeds its fair
market value);        (12)    A natural person who had an individual income in
excess of $200,000 in each of the two most recent years, or joint income with
that person’s spouse in excess of $300,000, in each of those years, and has a
reasonable expectation of reaching the same income level in the current year;
       (13)    An entity (including a corporation, a partnership, an
unincorporated association or other similar entity) in which all of the equity
owners qualify under any of the above subparagraphs. An entity may be newly
formed for the purpose of purchasing the Purchased Shares. If the undersigned
belongs to this investor category only, list the equity owners of the
undersigned, and the investor category which each such equity owner satisfies:  
  

 

    

 

    

 

     (Continue on a separate piece of paper, if necessary.)

Dated:              , 2012

 

Name of Investor: By:  

 

Name:  

 

Title:  

 

An Authorized Officer, Partner or Trustee

 

A-1-3



--------------------------------------------------------------------------------

Accredited Investor Questionnaire

for

Individuals (including married couples)

If the undersigned is an Individual (or married couple), the undersigned must
complete, date and sign this Certificate.

CERTIFICATE

I certify that the representations and responses below are true and accurate:

(a) In order for the Company to offer and sell the Purchased Shares in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status. Please initial each category
applicable to you as an Investor of the Purchased Shares of the Company.

 

       (1)    A natural person whose net worth, either individually or jointly
with such person’s spouse, at the time of the purchase, exceeds $1,000,000. In
calculating your net worth, please take the following into account: (A) If the
fair market value of your primary residence is less than the amount of
indebtedness secured by your primary residence (including first and second
mortgage, equity lines, etc.) then include in such calculation as a liability
the amount by which the indebtedness on your primary residence exceeds its fair
market value. (B) If the fair market value of your primary residence exceeds the
amount of indebtedness secured by your primary residence (including first and
second mortgage, equity lines, etc.), then exclude from such calculation the
value of your primary residence and the amount of indebtedness secured by your
primary residence. (C) Notwithstanding the foregoing, if you have increased the
amount of indebtedness on your primary residence in the last 60 days before the
date you submit this questionnaire, then include as a liability in such
calculation the amount by which such indebtedness has increased in the last 60
days. For example, if you have drawn on a home equity line during the last 60
days, include the amount of that incremental debt as a liability in calculating
your net worth. Similarly, if you have refinanced your mortgage during the last
60 days with a mortgage loan that has a higher amount, you must include as a
liability the amount, if any, that the new mortgage loan exceeds the old
mortgage loan. If you purchased your primary residence in the last 60 days,
however, do not include as a liability in such calculation the amount, if any,
by which the amount of the mortgage loan on your new primary residence exceeds
the amount of the mortgage loan on your old primary residence;        (2)    A
natural person who had an individual income in excess of $200,000 in each of the
two most recent years, or joint income with that person’s spouse in excess of
$300,000, in each of those years, and has a reasonable expectation of reaching
the same income level in the current year;        (3)    An executive officer or
director of the Company.

 

A-1-1



--------------------------------------------------------------------------------

(b) Set forth in the space provided below the state(s), if any, in the U.S. in
which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

 

 

 

    

 

     Dated:              , 2012      Name(s) of Investor:      Signature:     
Signature:                                                                      
                                         
                                                             (If joint
ownership, both individuals must execute this Certificate.)

 

A-1-2